                                                                         I    '
                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                                                       ""'"
                                                                              .1
                                                                                       ....•:1
                                                                                   .•. '-~
                                                                                                  F"c
                                                                                                   ,,~:O ..
   MARTHA BOYD, et aL
        Plaintiffs,
                                                                          1-               ~          ,

        v.                                                Civil Action No. ELH-I 7-2849

   TYLER ARMSTRONG, et at.
        Defendants.


                                  MEMORANDUM OPINION

        This civil rights case arises from the unfortunate death of twenty- one- year-old Tawon Boyd

C'Mr. Boyd" or the "Decedent") on September 21, 2016, three days after an encounter with

Baltimore County police on September 18, 2016. ECF 2 (the "Complaint").1                         In an Amended

Complaint (ECF 16), plaintiffs Martha Boyd, the Decedent's mother, individually and as the

Personal Representative of the Estate of Mr. Boyd, and Deona Styron, the Decedent's fiance,

individually and on behalf of Mr. Boyd's minor child, T.B., sued Baltimore County, Maryland (the

"County"), as well as paramedic Kenneth Bums; emergency medical technician Tyler Armstrong

(collectively, the "Medics" or the "Medic Defendants"); former Baltimore County Police Chief

James W. Johnson, individually and in his official capacity; and several Baltimore County officers,

individually and in their official capacities: Michael Bowman, D. Garland, Pearin D. Holt, Bryn

M. Blackburn, and Joseph Seckens (collectively, the "Officer Defendants" or the "Officers").

        In the early morning hours of September 18, 2016, Mr. Boyd "called 911 requesting

assistance with what he believed to be an intruder in his home" in Baltimore County. ECF 16,

~ 10.   Plaintiffs allege, inter alia, that when the Officers arrived at Mr. Boyd's home, they


        1Suit was filed in the Circuit Court for Baltimore County. The case was removed to federal
court, based on federal question jurisdiction. See ECF 1 (Notice of Removal).
unlawfully detained him and subjected him to excessive force. /d. ~~ 18-31. The Complaint

further asserts that the Medics inappropriately administered an antipsychotic drug, Haloperidol

("Hal dol"), to Mr. Boyd, causing cardiac arrest and multi-organ failure. /d. ~ 43. Mr. Boyd was

transported to a hospital, where he died three days later. /d. ~~ 49-54.

          The Amended Complaint is structured as two claims with multiple counts.2          Claim I is

labeled as a "Survival Action" and consists of six counts.          Count I ("Assault") and Count II

("Battery") are filed against the Officers and the Medics. /d. ~~ 65-78. Count III is lodged under

42 U.S.C.           S   1983 against the Officers and the Medics, asserting violations of the Fourth

Amendment, the Fourteenth Amendment, and Articles 24 and 26 of the Maryland Declaration of

Rights.       /d.       'I~
                          79-82.   Count IV asserts a claim against Chief Johnson and the County for

"Negligent Supervision, Training, Retention and Custom or Policy of Deliberate Indifference."

/d. Count V, lodged against the Medics, alleges "Gross Negligence."          /d. ~~ 95-102. Count VI,

as to all defendants, seeks recovery of funeral expenses.           /d. ~~ 103-05.   Claim II asserts a

"Wrongful Death" action against all defendants. /d. ~~ 106-09.

          The County has moved for summary judgment, pursuant to Fed. R. Civ. P. 56. ECF 43.

The motion .is supported by a memorandum of law (ECF 43-1) (collectively, the "County's

Motion") and two exhibits. ECF 43-2 - ECF 43-3. Plaintiffs oppose the County's Motion (ECF

46), supported by several exhibits. See ECF 46-3 ("Notice of Lengthy Filing'').) The County has

replied (ECF 49) and submitted an additional exhibit. ECF 49-1.


          In an unrelated case, this Court commented on the confusing format utilized by the
          2

attorneys for plaintiffs. See Jones v. Chapman, ELH-14-2627, 2015 WL 4509871, at *2 n.13 (D.
Md. July 24, 2015).

         ) Inexplicably, the exhibits were filed only in paper format, making citation to them quite
difficult. For these exhibits, I have used the exhibit letters assigned by plaintiffs, without reference
to ECF.

                                                        2
        The Medic Defendants have also moved for summary judgment (ECF 44), supported by a

memorandum oflaw (ECF 44-1) (collectively, Medics' Motion) and numerous exhibits. ECF 44-

3 - ECF 44-16.        Plaintiffs oppose the Medics' Motion (ECF 48), accompanied by numerous

exhibits.     See ECF 48-3 ("Notice of Lengthy Filing"). The Medics have replied (ECF 51), and

submitted another exhibit. ECF 51-I.

        The Officers moved only for partial summary judgment, with respect to Count Ill, limited

to the issue of whether they had probable cause to seize and detain Mr. Boyd for an emergency

mental health evaluation.     ECF 45. The motion is supported by a memorandum of law (ECF 45-

I) (collectively, the Officers' Motion) and several exhibits.   ECF 45-3 - ECF 45-15.    Plaintiffs

oppose the Officers' Motion (ECF 47), supported by exhibits. See ECF 47-3 ("Notice of Lengthy

Filing")4 The Officers replied (ECF 50) and submitted additional exhibits. ECF 50-1 - ECF 50-

3.

            Also pending is plaintiffs "Motion to Strike Defendants' Expert Reports and to Exclude

Defendants' Proposed Experts from Participation at Trial," pursuant to Fed. R. Civ. P. 37(c)(I).

ECF 38. The motion is supported by a memorandum oflaw (ECF 38-1) (collectively, the "Motion

to Strike"). Plaintiffs contend that defendants' expert reports are "untimely, improper, and should

be stricken as unduly prejudicial," for failure to comply with the disclosure requirements of Fed.

R. Civ. P. 26(a)(2). ECF 38-1 at 4. Defendants oppose the Motion to Strike (ECF 39), supported

by four exhibits. ECF 39-1 - ECF 39-4. Plaintiffs did not reply, and the time to do so has passed.

See Local Rule 105.2(a).




        , Plaintiffs appended the same set of exhibits in opposition to all three motions. See ECF
 46-3; ECF 47-3; ECF 48-3.
                                                   3
        In addition, pursuant to Fed. R. Civ. P. 56(c)(2), plaintiffs filed an "Objection to and

Motion to Strike [ECF] 50-3" (ECF 52, "Objection"), supported by exhibits. ECF 52-2 - ECF 52-

3. The Objection concerns ECF 50-3, titled "Baltimore County Police Department Standard

Operating Procedure," which is an exhibit appended to the Officers' reply. Plaintiffs assert that

ECF 50-3 it is "not self-authenticating"   and is therefore "inadmissible."   ECF 52, ~ 9. Further,

they argue that they "have not had the opportunity to rebut or challenge the contents of the newly

revealed material" and that they "would be unduly prejudiced if the Court were to consider

[ECF 50-3] in its ruling" on the defense summary judgment motions. Id.

       Defendants oppose the Objection (ECF 53), supported by three exhibits. ECF 53-1 - ECF

53-3. Plaintiffs did not reply, and the time to do so has expired. See Local Rule I05.2(a).

       No hearing is necessary to resolve the motions. See Local Rule 105.6. For the reasons that

follow, I shall grant the County's Motion (ECF 43); grant the Medics' Motion (ECF 44); and grant

the Officers' Motion (ECF 45). I shall deny plaintiffs' Motion to Strike (ECF 38), and I shall deny

the Objection (ECF 52). As a result of these rulings, the case shall proceed as to the Officer

Defendants.

                                     I.      Factual Background

        At the relevant time, Mr. Boyd lived in a tovmhouse community in the County with his

fiance, Styron; their three-year-old son, T.B.; and Mr. Boyd's grandmother, Linda Burch, who was

suffering from dementia. ECF 45-7 (Styron Deposition) at 3-4.

        At or about 3:06 a.m. on September 18,2016, a frantic c'all was placed to 911 by Mr. Boyd.

ECF 45-4 ("Call Records") at 9. He repeatedly asked for help. ECF 45-3 (911 Audio).'          During




         , As noted, plaintiffs allege Mr. Boyd said there was an intruder in the home, but that was
difficult to discern from the call. See ECF 16, ~ 10.
                                                   4
the phone call with the 911 dispatcher, a woman, later identified as Styron, can be heard "yelling

in the background."    ECF 45-4 at 4.

          According to the Call Records, Mr. Boyd was "very difficult to understand over all of the

background noise." Id. at 8. As a result, the dispatcher directed Mr. Boyd "to go outside several

times."    Id. Mr. Boyd responded that "everything was ok," but the dispatcher noted that the

"female was still screaming in the background."     Id. at 9. About ten minutes into the call, Styron

said to the dispatcher, "Tell them to hurry up." Id. at 10.

          At about 3:09 a.m., Officer Seckens arrived at Mr. Boyd's home. Id.       Officer Seckens,

who was in uniform, encountered Mr. Boyd and Styron "out front kind of arguing back and forth,

yelling and screaming at each other." ECF 45.5 (Seckens Deposition) at 6; id. at 5. According to

Seckens, Mr. Boyd seemed to be "very paranoid," id. at 4, and "was sweating profusely." Id. at 6.

Mr. Boyd gave his driver's license to Seckens and identified himself as Tawon Boyd. Id. at 4.

          At Seckens' deposition, he described his initial encounter with Mr. Boyd and Styron as

follows, ECF 45-5 at 4:

                  I just tried to speak to both of them out front, what was going on, what was
          wrong. [ immediately knew that, it was immediately apparent Mr. Boyd was just
          not acting right. Like I said before, he wasn't speaking with me. He was very
          paranoid, as if someone was after him, was looking around, claiming people were
          in the house and Ms. Styron got him intoxicated and was recording him. So he was
          not acting as a normal person should.

          Shortly after the arrival of Seckens, Officer Garland arrived at the home, followed by

Officer Bowman.       ECF 45-9 (Garland Deposition), at 3.4.       Garland testified that Boyd "was

sweating like profusely .... " Id. at 4. He added, id.: "[T]hat's the most sweating I've ever seen

[from] somebody."      Id.

          Garland entered the residence with Styron to separate her from Mr. Boyd and "to try to get

her side of the story."      Id.; see also ECF 45-7 at 4. According to Garland, this was standard


                                                    5
procedure in handling domestic disputes. ECF 45-9 at 3. Garland questioned Styron in the living

room. Id. at 5. Garland and Styron were unable to see Mr. Boyd, Seckens, or Bowman, all of

whom were outside. Id.; ECF 45-7 at 5.

       According to Garland, Styron reported that Mr. Boyd had been drinking and smoking

marijuana during the evening. ECF 45-9 at 5. Garland testilied at his deposition, id.:

       [Styron] said that they were down [at] the Inner Harbor, and that [Mr. Boyd] had
       been drinking. And then they stopped at a cousin's house on the way back home.
       And she believed that he was smoking marijuana with one of the cousins or
       something. I asked her if it was just marijuana because of all the sweating. And
       she said she's not sure because she wasn't with him when he was smoking because
       they went out back or something. So she wasn't actually with him when he was
       smoking the marijuana.

       Styron vigorously disputes Garland's account of their conversation.    ECF 45-7 at 5. In her

words, Garland said that Mr. Boyd "got to be on drugs or something because of the way he was

sweating," but she "was telling [Garland] that he wasn't."   Id. She maintains that the oflicer kept

"insisting" that Boyd was on drugs, but she "kept telling him that he wasn't .... " Id. at 6.

        Bowman, who was outside with Mr. Boyd, observed that Mr. Boyd appeared "very fidgety"

and "wanted to check all his surroundings, look[ing] everywhere around."      ECF 45- 10 (Bowman

Deposition), at 4. Bowman also noticed that Mr. Boyd was "sweating" and "it wasn't that kind of

a hot night outside or anything."   Id.

       The Officers were of the view that Mr. Boyd was intoxicated or suffering from a medical

emergency.   ECF 45-5 at 4; ECF 45-10 at 4. Bowman explained, ECF 45-10 at 4:

       [T]he way he was kind of looking around, almost as if he was seeing other things
       that weren't there, just kind of checking all the surroundings, and the words that,
       you know, somebody hiding in the attic, you know, somebody is out to get him,
       you know, his girl was trying to get him intoxicated, trying to set him up, made me
       think that it was a possible combination of the drugs and some other mental health
       Issue.




                                                 6
       As Seckens was attempting to speak with Mr. Boyd, and without provocation, Mr. Boyd

ran away from the officers and attempted to get into Seckens's vehicle. ECF 45-5 at 5; ECF 45-

10 at 4. He was "screaming, Help! Call the police."        ECF 45-5 at 5. Seckens and Bowman

"immediately gave chase to him to prevent him from gaining access to [the] car." /d. Mr. Boyd

attempted to enter the driver's side of the vehicle, but the door was locked. /d. He then ran to the

next parked vehicle, but Officer Bowman blocked Mr. Boyd from getting inside.              /d. at 6-7.

Thereafter, Mr. Boyd ran to a neighbor's house across the street, while screaming for help and

asking for someone to call the police. ECF 45-5 at 7; ECF 45-10 at 5.

       Officer Garland, who was still with Styron inside the townhouse, "heard yelling and

screaming."   ECF 45-9 at 4. When Garland "came out," he "saw Mr. Boyd ... running across the

street and yelling and hollering for the police, call 9-1-1." /d. So, Garland "went over at the same

time Officer Seckens and Officer Bowman were following [Mr. Boyd] across the street."              /d.

Garland recalled, ECF 45-9 at 5:

                So we like tried to get him to calm down and turn around because we didn't
       want him - the way those houses are set up, if you go in those doors it's a kitchen.
       No weapon yet. We don't want somebody breaking in a house and having
       something else, somebody else in another house. So we tried to get him away from
       the house is [sic] what we try to talk them [sic] to getting down away from the door
       first. And then when he turned around, that's when myself and Officer Seckens
       tried to just grab him to pull him away from the house. But at that time I slipped
       offofhim because of being sweaty, I kind of slipped. And it was hard for us to get
       a grip. And that's when all three of us kind of [sic] just struggling to try to get him
       away from the door and to get him down and get him into custody.

        Similarly, Bowman testified, ECF 45-10 at 5:

        [Mr. Boyd] continued banging on the door. ... we didn't have a huddle where we
       just kept discussing what was going on, but everyone seemed to be on the same
        page. We didn't want the person opening the door because we don't know what's
        behind the door or necessarily know what's going to happen with another person
        or in a whole other building. So at that point it was, all right, grab him and let's go
        get him into custody.



                                                  7
           Seckens claimed that he and Garland "attempted to just grab [Mr. Boyd], grab him by his

arms and take him down to the ground." ECF 45-5 at 7. But, Boyd "was doing anything to get

away .... " Id. Seckens recalled, id.: "At one point when we grabbed a hold of him, that's when

he reached back and he actually grabbed the back of my neck, and ... scratched the back of my

neck. But we were able to eventually get him on the ground."        Id.   Mr. Boyd did not have any

weapons in his hand. ECF 42-10 at 5.

           By the time Styron came outside, Mr. Boyd was on the ground. ECF 45-7 at 6. Styron

testified: "They had tossed [Mr. Boyd] on the ground, actually. They started jumping on top of

him ....    There were so many officers out there." Id.

           At approximately 3:29 a.m., an unidentified voice "screamed in the radio for a medic."

ECF 45-4 at 10. As reflected in the Call Records, the dispatcher referred to Mr. Boyd as a "psych

patient," "in custody," with "minor injuries." Id. at II.

           Armstrong and Bums immediately responded to the call, with Burns driving the ambulance

and Armstrong in the passenger seat. ECF 48-3 (Exhibit E, Armstrong Deposition) at 9; see also

ECF 44-3 (Armstrong Deposition).

           Armstrong testified that when he and Bums arrived at the scene, "it was pretty dark out,"

but "it was obvious there was like a struggle ensuing between" Mr. Boyd and the Officers. Exhibit

E at II. Armstrong recalled: "[T]he police officers were giving commands to [Mr. Boyd] to calm

down" and "were trying to hold him down and restrain him, like handcuff him. And he was like

bucking the police up off of him .... " Id. Armstrong briefly "went up to look at [Mr. Boyd] and

the police officers at the head of[him]."    Id. at 14. Mr. Boyd was face down on the ground, with

his hands cuffed "in the front," as approximately five officers held down his legs and face. Id. at

12-13.



                                                   8
        Bums explained in deposition that he saw at least two officers "holding [Mr. Boyd's]

limbs ....   They were holding him down that's all." ECF 48-3 (Exhibit K, Bums Deposition);

see also ECF 44-4 (Bums Deposition) at 3.

        Armstrong immediately ran back to the ambulance to get supplies. Exhibit E at 17. At the

same time, Bums approached Mr. Boyd's family members, Styron and Burch, who were standing

outside. Exhibit K at 15. Bums spoke with them for "maybe five minutes," obtaining "pertinent

information," such as Mr. Boyd's "name, age, [and] any health issues[.]" ld. at 16. As Bums was

speaking with them, he "tr[ied] to relay any pertinent information to [Armstrong]" but Armstrong

may not have heard him because "it was a pretty good ruckus going on out there." ld. Burns then

;'[w]ent to go get the stretcher." ld.

        Based on Armstrong's "clinical judgment from previous cases," and his observations of

"the way [Mr. Boyd] was acting," Armstrong decided to administer Haldol to him. Exhibit E at

28; id. at 20. In deposition, Armstrong described Haldol as an "anti-psychotic medication to calm

violent individuals."   ld. at 20. At approximately 3:36 a.m., as the Officers continued to restrain

Mr. Boyd, who was prone on the ground, Armstrong injected 5mg of Haldol in Mr. Boyd's right

deltoid muscle. ld. at 34, 49; see also ECF 44-11 at 49; ECF 44-5 at 3.

         At his deposition, Armstrong was asked why he decided to administer Haldol. Armstrong

answered:    "Obviously    there   was a confrontation    between    [Mr. Boyd]     and the police

department. ... [Mr. Boyd] was bucking the police officers off. They were attempting to hold him

down. And so it appeared that he was pretty violent to me." Exhibit E at 20. Therefore, Armstrong

wanted "to sedate [Mr. Boyd] and calm him down, that way he d[idn't] have to be restrained or

was no longer fighting." ld. at 20-21.




                                                  9
          After Armstrong administered the Haldol, he waited by Mr. Boyd's side until Mr. Boyd

calmed down to "assess[] his vital signs and treat him further." lei. at 35. Within two minutes,

Mr. Boyd became calm. ld. at 36; see also ECF 44-11 at 3. The Officers checked Boyd's pulse

and confirmed that he was still breathing. ECF 44-11 at 4. They then "rolled him onto his side"

in a "recovery position."     Id. Immediately thereafter, Armstrong observed Mr. Boyd's body go

"limp."      Exhibit E at 43. Armstrong determined that Mr. Boyd was in cardiac arrest; Mr. Boyd

did not have a pulse and was not breathing. Id.

          Armstrong and Burns loaded Mr. Boyd onto a stretcher "to begin assessing him rapidly."

Id. at 45. According to Armstrong, it was a "[v]ery short period" before Mr. Boyd was on the

stretcher.     Id. at 48.   However, Armstrong waited to perform cardiopulmonary          resuscitation

("CPR") on Mr. Boyd until they had wheeled Mr. Boyd to the ambulance.            Id. At his deposition,

Armstrong explained, ld. at 46-47:

          ... I mean, it's my job to give direction to others surrounding me who were pretty
          much performing care under my supervision that will benefit the patient the most.
          And I believe if we started doing CPR on him - a lot of times when you do CPR on
          people that are dead in front of family members they have a tendency to latch on.
          And that would prevent care from him. So we loaded him into the unit. It was in
          his best interest without a doubt.

          Further, Armstrong testified: "I wasn't going to do that in front of his family ... [with] an

incident like this I didn't want to cause like an uproar in the community.      That would prevent me

from treating the gentleman in the back of the ambulance."      Id. at 45-46.

          At approximately     3:42 a.m., Armstrong began performing CPR on Mr. Boyd in the

ambulance.       ECF 44-5 at 3; Exhibit E at 49. Officer Holt assisted Armstrong.      See ECF 44-12

(Answer to Interrogatory 19). Armstrong also applied the defibrillator pads on Mr. Boyd, secured

an airway, and started an IV line of epinephrine and fluids. Exhibit Eat 65-66; see also ECF 44-




                                                    10
5 at 3. By approximately 3:56 a.m., Mr. Boyd regained a pulse (ECF 44-5 at3) but Mr. Boyd was

still "unresponsive."      Id. at 2.

        When Mr. Boyd's blood pressure "started to decline a little bit," Armstrong gave him a

medication to elevate it (Exhibit E at 63) and contacted Dr. Park, the physician on call in the

Emergency Department of Franklin Square Hospital. Id. at 66. Armstrong obtained Dr. Park's

permission to administer Dopamine to Mr. Boyd. ECF 44-5 at 2. But, Mr. Boyd did not regain

consciousness.     Id.

        On arrival at the Emergency Department, Mr. Boyd was already "intubated" but was

"nonresponsive."         ECF 45-11 ("Hospital Records"), at3. Pursuant to the Baltimore County Police

Department Field Manual ("Field Manual," ECF 45-14), Mr. Boyd became "the responsibility of

the hospital."   Id. at 4. Armstrong briefed Dr. Park on the treatment he had administered to Mr.

Boyd. Exhibit E at 66. Mr. Boyd showed "improvement"                in blood pressure, with "dilated non

reactive[] pupils with left sided gaze." ECF 44-5 at 2. The Hospital Records also reflect that Mr.

Boyd had "metabolic acidosis." ECF 45-11 at3.              Moreover, Mr. Boyd's "[u]rine toxicology was

...   positive for cannabinoid and ethanol," which are the active ingredients for marijuana and

alcohol, respectively.       Id.

        The Hospital Records further state, in relevant part, id.:

         HISTORY OF PRESENT ILLNESS: This is a 21-year-old male with history of
         marijuana and Molly use with no other past medical history who was brought to the
         [sic] unresponsive after a cardiac arrest in the field. According to the patient's
         family and girlfriend, he was with his girlfriend when he left the house to smoke
         marijuana and came back acting very strangely. He was paranoid and thought
         somebody was in the house. The police were phoned. The police came, he did not
         realize who it was and ran to the neighbor's house for help where he was found
         trying to break in. EMS was called and 6 officers were required to subdue the
         patient. He was very combative and fighting restraints. In the field he was given
         Haldol 5 mg and then subsequently went into responses pulseless asystole. CPR
         was done for 3 minutes and he was given epinephrine as [sic] started on dopamine



                                                      II
       and given I T of IV fluids. In the field, it was noted that his pupils were fixed and
       dilated at the time.

       Later that morning, Mr. Boyd was admitted to the Intensive Care Unit with multi-organ

failure and severe encephalopathy.   ECF 45-11 at 2. Three days later, Mr. Boyd was taken off of

life support. He died at 11:01 a.m. on September 21, 2016. Jd.

       The next day, Dr. Russell Alexander, an assistant medical examiner in the Office of the

Chief Medical Examiner, performed an autopsy on the Decedent. ECF 44-6 ("Autopsy Report");

ECF 45-12 ("Autopsy      Report").   Dr. Alexander classified the death as an "Accident"         and

concluded that the cause of death was "Complications of N-Ethylpentylone        Intoxication."   ECF

44-6 at 2. The Autopsy Report also notes: "Subject took drug and then suffered a cardiac arrest

following restraint by law enforcement." Jd. Dr. Alexander noted several abrasions on Mr. Boyd's

body. Jd. at 3.

       Armstrong    signed the Maryland Institute for Emergency         Medical Services Systems

("MIEMSS") Prehospital Care Report on September 18, 2016. ECF 44-5 ("MIEMSS Report").

He indicated in the MIEMSS Report that he "believe[ d]" Mr. Boyd was "in excited delirium state"

("ExDS"). At his deposition, Armstrong explained the condition of ExDS, Exhibit E at 22-23:

       So excited delirium actually is still like a fresh topic in the EMS [Emergency
       Medical Services] and in emergency medicine. And it's very hard to diagnose,
       especially in the field. But from my understanding it's probably it's probably [sic]
       the best way of putting it, is that it is violent subjects after some form of ingesting
       or induction of a stimulant or some form of chemical that makes them become
       manic.

        Each year, on July I, MIEMSS revises the Maryland Medical Protocols for Emergency

Medical Services Providers.     See ECF 44-7 ("EXDS 20 I6 MIEMSS Protocol"); ECF 44-8

("HALDOL 2016 MIEMSS Protocol").             Baltimore County Fire Department paramedics are

required to review the annual updates online. Jd. MIEMSS then notifies the Fire Department



                                                 12
when each paramedic has done so. ld. Armstrong testified at his deposition that, prior to July I,

2016, he had completed an online review of the 2016 revisions to the Protocols. Exhibit E at 24.

       Under Section LL, titled "Excited Delirium Syndrome (ExDS)," the 2016 MIEMSS

Medical Protocols (the "2016 Protocols") defined ExDS as follows, ECF 44-7 at 3:

       Excited delirium syndrome (ExDS) is a potentially life-threatening condition in
       which a person is in a psychotic and extremely agitated state. Mentally, the subject
       is unable to process rational thoughts or to focus hislher attention. Physically, the
       body's systems are functioning at such a high rate that they begin to shut down and
       fail. When those two factors occur at the samc time, a person can act erratically
       enough that he/she becomes a danger to self and to the public.

       The 2016 Protocols listed several causes of ExDS: "(I) Ingestion of a stimulant or

hallucinogenic drug; (2) Drug/alcohol withdrawal; (3) Psychiatric patient who is off medication."

ld. In addition, the 2016 Protocols provided numerous "signs and symptoms" of the condition,

including high body temperature; incoherent or nonsensical speech; paranoia; hot/dry skin; and

profuse sweating after ingesting cocaine, Methylenedioxymethamphetamine,       or what is commonly

known as MDMA, Molly, or Ecstasy; or methamphetamine.           ld.

       Of significance    here, the 2016 Protocols, which exceeded 200 pages, included an

"ALERT"     that explicitly warned emergency personnel not to administer Haldol to patients

exhibiting symptoms of ExDS. It stated, in capital letter, as follows, id. at 5:

       PATIENTS DISPLAYING SIGNS AND SYMPTOMS OF EXDS SHOULD NOT
       RECEIVE HALDOL AND/OR BENADRYL FOR CHEMICAL RESTRAINT.
       THESE MEDICATIONS MAY WORSEN AN ANTICHOLINERGIC CRISIS.
       HALDOL    MAY    INCREASE   THE  POSSIBILITY OF   CARDIAC
       DYSRHYTMIA BY PROLONGING THE QT INTERVAL AND MAY ALSO
       INCREASE THE CHANCES OF A SEIZURE BY LOWERING THE BODY'S
       SEIZURE THRESHOLD.

        In the same section, the 2016 Protocols included a second alert, as related to ExDS, id. at

4:




                                                  13
       PATIENTS DISPLAY[NG SIGNS AND SYMPTOMS OF EXDS SHALL BE
       TREATED AND TRANSPORTED AT THE ADVANCED LIFE SUPPORT
       LEVEL. ... THE APPROPRIATE LIFESAVING TREATMENT FOR EXDS IS
       THE      ADMINISTRATION     OF     BENZODIAZEPINES,  FLUID
       RESUSCITATION, AND DECREASING HYPERTHERMIC CORE BODY
       TEMPERATURE.

       In regard to suspected ExDS, the 20 16 Protocols instructed emergency personnel to

administer midazolam, a benzodiazepine, "in 2 mg increments ... over I-2 minutes" via "IV" (or

"10." Id.6 The 2 mg increment "[mjay be repeated twice to a maximum ... dose of 6 mg .... "

ld. If IV or 10 access is not available, the 2016 Protocols advise personnel to administer up to

5mg ofmidazolam via [M (intramuscular) injection. ECF 44-7 at 4-5. Notably, if a patient appears

violent, "[a]ppropriate physical restraint procedures should be utilized .... " ld. at 4.

        Yet, in the Section of the 2016 Protocols related to the use of Haldol, the 20 I 6 Protocols

remained unchanged, with no alert posted.        ECF 44-8 at 3. In Section 19, titled "Haloperidol

(Haldol)," the 2016 Protocols listed four "contraindications";   "(1) Children under 5 years of age;

(2) Parkinson's disease; (3) CNS [Central Nervous System] depression; (4) Acute CNS Injury."

Obviously, these warnings did not involve ExDS. ld. In contrast, the 2018 MIEMSS Medical

Protocols, effective July I, 2018, list Haldol as contraindicated for "Excited delirium."   ECF 44-9

("HALDOL 2018 MIEMSS Procol"), at 3.

        Additional facts are included, infra.

                                      II.       Legal Standard

        Under   Rule 56(a) of the Federal         Rules of Civil Procedure, summary judgment is

appropriate only "if the movant shows that there is no genuine dispute as to any material fact and




        6 "IV" is an abbreviation for intravenous.     "[0" is an abbreviation for intraosseous.
Intravenous is defined as "within a vein or veins," and intraosseous is defined as "within a bone."
DORLAND'SILLUSTRATED       MEDICALDICTIONARY(32d ed. 2012).
                                                   14
the movant is entitled to judgment as a matter oflaw." See Celotex Corp. v. Catrell, 477 U.S. 317,

322-24 (1986); see also Iraq Middle Mkt. Dev. Found. v. Harmoosh, 848 F.3d 235, 238 (4th Cir.

2017) ("A court can grant summary judgment only if, viewing the evidence in the light most

favorable to the non-moving party, the case presents no genuine issues of material fact and the

moving party demonstrates entitlement to judgment as a matter of law."). The nonmoving party

must demonstrate     that there are disputes    of material   fact so as to preclude      the award

of summary judgment as a matter of law. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 585-86.

       The Supreme Court has clarified that not every factual dispute will defeat the motion. "By

its very terms, this standard provides that the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for summary judgment;

the requirement is that there be no genuine issue of material fac!." Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). A fact is "material" if it "might affect

the outcome of the suit under the governing law." Id. at 248. There is a genuine issue as to material

fact "if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party." Id.; see also Shari/v.   United Airlines, Inc., 841 F.3d 199,204 (4th Cir. 2016); Raynor v.

Pugh, 817 F.3d 123, 130 (4th Cir. 2016).

        "A party opposing a properly supported motion for summary judgment 'may not rest upon

the mere allegations or denials of [its] pleadings,' but rather must 'set forth specific facts showing

that there is a genuine issue for trial.'" Bouchal v. Bait. Ravens Football Club, Inc., 346 F.3d 514,

522 (4th Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)), cert. denied, 541 U.S. 1042 (2004); see

also Celotex, 477 U.S. at 322-24. In resolving a summary judgment motion, a court must view all

of the facts, including reasonable inferences to be drawn from them, in the light most favorable to



                                                  15
the nonmoving party. Matsushita £lec. Indus. Co. Ltd., 475 U.S. at 587; accord Roland v. United

States Citizenship & Immigration Servs., 850 FJd 625, 628 (4th Cir. 2017); FDIC v. Cashion, 720

FJd 169, 173 (4th Cir. 2013). However, summary judgment is appropriate if the evidence "is so

one-sided that one party must prevail as a matter of law." Anderson, 477 U.S. at 252. And, "the

mere existence of a scintilla of evidence in support of the [movant's] position will be insufficient;

there must be evidence on which the jury could reasonably find for the [movant]'''       Id.

         The judge's "function" in reviewing a motion for summary judgment is not "to weigh the

evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial." Anderson, 477 U.S. at 249, 106 S. Ct. 2505; accord Guessous v. Fairview Prop. Inv.,

LLC, 828 FJd 208,216      (4th Cir. 2016). Thus, in considering a summary judgment motion, the

court may not make credibility determinations.         Jacobs v. N.c. Admin. OjJice o/the Courts, 780

F.3d 562, 569 (4th Cir. 2015); Mercantile Peninsula Bank v. French, 499 F.3d 345, 352 (4th Cir.

2007).       Moreover,     In   the   face        of   conflicting   evidence,   such   as     competing

affidavits, summary judgment ordinarily      IS    not appropriate because it is the function of the

factfinder to resolve factual disputes, including matters of witness credibility. See Black & Decker

Corp. v. United States, 436 F.3d 431, 442 (4th Cir. 2006); Dennis v. Columbia Col/etan Med. Clr.,

Inc., 290 F.3d 639, 644-45 (4th Cir. 2002).

                                      III.        Motion to Strike

         Plaintiffs move to strike defendants' expert reports and to exclude defendants' proposed

experts from participation at trial, pursuant to Fed. R. Civ. P. 37(c)(l).       ECF 38. They contend

that defendants failed to timely disclose their designation of experts, and failed to include "a

certificate regarding service or a certificate regarding discovery identifying the purpose of the

disclosures," in violation of Fed. R. Civ. P. 26(a)(2). ECF 38-1 at 2.



                                                       16
       Pursuant to the Court's Scheduling Order (ECF 31), defendants' Rule 26(a)(2) disclosures

were due on March 28, 2018. Defendants failed to comply with that deadline, although the delay

was quite brief.   In an email exchange of March 29, 2018, defense counsel, Paul M. Mayhew,

communicated to plaintiffs' counsel, Latoya Francis-Williams, that he would send the disclosure

materials the next day, on March 30, 2018.       Francis-Williams   did not object.   See ECF 39-3

(Mayhew: "I will be providing our Rule 26 materials tomorrow. Are we still doing the depositions

on April 4th?" Francis-Williams: "Yes we are. Thank you.").

       On March 31, 2018, three days after the court-imposed           deadline, plaintiffs'   counsel

received the Rule 26(a)(2) materials.      See ECF 38-2 (noting "Expected         Delivery Date" as

"03/31/2018").     The materials contained two expert reports:      Charles J. Key, Sr., the former

Commanding Officer of the Firearms Training Unit of the Baltimore City Police Department (ECF

39-1), and Dr. LJ. Dragovic, the Chief Forensic Pathologist/Chief Medical Examiner of Oakland

County, Michigan (ECF 39-2). Plaintiffs filed the Motion to Strike on April 3, 2018. ECF 38.

        "In order to clear up any claimed confusion," defendants provided plaintiffs with a separate

designation of experts on AprilS,      2018.   ECF 39-4 (Defendants'      Expert Designations      and

Disclosures).    Pursuant to Rule 26(a)(2), defendants designated Key and Dragovic as defense

experts. Id. at 1-2.

        Pursuant to Rule 26(a)(2)(A), "a party must disclose to the other parties the identity of any

witness it may use at trial to present evidence under Federal Rule of Evidence 702, 703, or 705."

Rule 26(a)(2)(B) provides that an expert witness disclosure must be accompanied by a \',Titten

report that contains:

        (i) a complete statement of all opinions the witness will express and the basis and
        reasons for them;
        (ii) the facts or data considered by the witness in forming them;
        (iii) any exhibits that will be used to summarize or support them;


                                                 17
       (iv) the witness's qualifications, including a list of all publications authored in the
       previous 10 years;
       (v) a list of all other cases in which, during the previous 4 years, the witness testified
       as an expert at trial or by deposition; and
       (vi) a statement of the compensation to be paid for the study and testimony in the
       case.

       This disclosure must be made "at the times and in the sequence that the court orders." Fed.

R. Civ. P. 26(a)(2)(D).    Further, "[flor an expert whose report must be disclosed under Rule

26(a)(2)(B), the party's duty to supplement extends both to information included in the report and

to information given during the expert's deposition. Any additions or changes to this information

must be disclosed by the time the party's pretrial disclosures under Rule 26(a)(3) are due." Fed.

R. Civ. P. 26(e)(2).

        If a court finds that a party's expert disclosure was untimely, the court must then determine

the appropriate sanction. Fed. R. Civ. P. 37(c)(l) provides that if a party fails to disclose a witness

pursuant to Rule 26(a) or (e), "the party is not allowed to use that information or witness to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or

harmless." And, Rule 37(c) also permits the court to "order payment of the reasonable expenses,

including attorney's fees caused by the failure;" "inform the jury of the party's failure;" and

"impose other appropriate sanctions," including those "listed in Rule 37(b)(2)(A)(i)-(vi)."

        Of relevance here, in determining whether a party's untimely disclosure of evidence is

substantially justified or harmless, "district courts are accorded 'broad discretion.'''       Bresler v.

Wilmington Trust Co., 855 F.3d 178, I 90 (4th Cir. 20 17) (citing Wilkins v. Montgomery, 751 F.3d

214,222 (4th Cir. 2014)); see also Southern States Rack & Fixture, Inc. v. Sherwin-Williams Co.,

318 F.3d 592, 597 (4th Cir. 2003). In the exercise of their discretion, district courts are guided by

the following factors, Southern States, 318 F.3d at 597:

        (I) the surprise to the party against whom the evidence would be offered;


                                                   18
        (2)   the   ability of that party to cure the surprise;
        (3)   the   extent to which allowing the evidence would disrupt the trial;
        (4)   the   importance of the evidence; and
        (5)   the   nondisclosing party's explanation for its failure to disclose the evidence.

See also Bresler, 855 F.3d at 190; Russell v. Absolute Collection Servs., Inc., 763 F.3d 385, 396-

97 (4th Cir. 2014).

       The first four factors "relate primarily to the harmlessness exception" of Rule 37(c)( I), and

the fifth factor "relates mainly to the substantial justification exception." Bresler, 855 F.3d at 190.

"The party failing to disclose information bears the burden of establishing that the nondisclosure

was substantially justified or harmless." Id.

        In Southern States, 318 FJd at 599, the Fourth Circuit concluded that the district court did

not abuse its discretion in excluding expert testimony concerning a new opinion belatedly

disclosed on the first day of trial. Upon review of the five factors, the district court concluded that

(I) the new opinion surprised the defendant because the plaintiffs           expert indicated that he had

completed his opinions in initial reports; (2) the defendant was unable to cure this surprise because

the defendant's ability to simply cross-examine the expert about the new opinion was insufficient,

and expert disclosure is designed to allow an opponent to examine an expert report for flaws and

develop counter-testimony;        (3) granting a continuance to accommodate the new opinion would

have significantly disrupted the trial, because if the case were continued and tried again, much of

the parties' trial preparation would have been wasted; (4) the new opinion was important evidence

but that also pointed to why it should have been disclosed in a timely manner; and (5) the plaintiff

could not explain why it did not supplement its discovery responses when it knew of the new

opinion. Id. at 598.

        In Bresler, 855 FJd at 190, the plaintiffs timely served the defendants with a copy of an

expert report in June 2012. On July 3, 2012, the district court granted the parties' joint motion for


                                                       19
an extension of certain deadlines regarding expert witness disclosures. Id. at 191. Per the court's

order, the parties were required to provide supplemental expert witness reports and corrections to

existing expert witness reports by August 21, 2012. Id. "The order further provided that discovery

concerning expert witness opinions would conclude on October 23, 2012."            Id. Then, in early

November 2013, the plaintiffs provided the defendant with an exhibit that contained a new formula

and associated calculations that were not originally submitted in the June 2012 report. Id. at 191-

92. The district court denied the defendant's motion to exclude the expert's testimony on the

ground that the exhibit "contained a new formula that had not been disclosed before the deadlines

for expert witness disclosures."    Id. at 192.

         The Fourth Circuit agreed that "the plaintiffs violated the disclosure requirements for

expert witnesses in Rule 26," because the formula and calculations "should have been included in

the June 2012 report." Id. at 193. However, the Bresler Court determined that the district court

did not abuse its discretion in admitting the expert testimony, finding that "the plaintiffs'

"noncompliance with Rule 26 was harmless in the context of the events that transpired."        Id.

         In arriving at this conclusion, the Fourth Circuit thoroughly reviewed the five Southern

Slales   factors. First, the Court "observe[d] that any surprise resulting from the plaintiffs' belated

disclosure" of the formula and calculations was "minimal," because the June 2012 report put the

defendants on notice that the plaintiffs    expert "might use an updated chart or spreadsheet in the

course of the litigation."    Id.   Second, the Fourth Circuit reasoned that the defendants had an

"ability to cure any surprise," because they had access to the expert testimony for nearly two

months before the trial began, and the record did not indicate that an earlier disclosure would have

enablcd the defendant "to conduct additional cross-examination"         of the expert or "to introduce

competing evidence at trial." Id. at 194. Third, the Bresler Court determined that the record "d[id]



                                                   20
not indicate any significant disruption" at trial by the district court's decision to admit the expert

testimony and to allow the expert to testify. Id. Fourth, the Court asserted that the expert testimony

was "vital evidence, because it provided the basis for the jury's damages award." Id. Fifth, the

Fourth Circuit found that the plaintiffs did "not provide[] a sufficient explanation"           for not

including the testimony in the June 2012 report. Id. Although the last two factors weighed in

favor of the defendant, the Court concluded that the district court did not abuse its discretion by

allowing the testimony because of the minimal "surprise" to the defendant and the defendant's

ability to cure any surprise. Id.

        Here, a balancing of the five factors weighs heavily in favor of defendants.    The disclosure

of defendants' expert reports came as no surprise to plaintiffs.        To be sure, defendants'    Rule

26(a)(2) disclosures were late. They were due by March 28, 2018. ECF 31. But, one day later,

defense counsel notified counsel for plaintiffs that he would send the materials by March 30, 2018.

ECF 39-3. Plaintiffs' counsel received the information on March 31, 2018--only          three days after

the court-imposed deadline. ECF 38-2. Plaintiffs cannot seriously claim prejudice from the very

brief delay.

        Moreover, despite the absence of a formal designation of the experts, the enclosed expert

reports contained all of the necessary information that the plaintiffs would need to file their rebuttal

as to defendants' Rule 26(a)(2) disclosure by April 11,2018.      Plaintiffs' contention that they were

"confused"     as to whether defendants had designated both Key and Dragovic as experts is

unpersuasive. ECF 38-1 at 6. Key's report, titled "Expert Opinion of Charles J. Key, Sr.," contains

a section about his expert qualifications, and includes the title of "expert opinion" on every page

of the report. ECF 39-1 (emphasis added). As to Dr. Dragovic's report (ECF 39-2), it describes




                                                   21
Dragovic as an expert forensic pathologist and medical examiner, and her curriculum vitae

includes a 14-page list of cases in which Dr. Dragovic has testified as an expert. Jd. at 5-49.

        Of course, the expert information contained in the reports is highly important to the defense

case. As to the final factor, defendants explain the delay, stating that Dr. Dragovic "was out of the

country for much of March [2018]" and "his offices are in Michigan."       ECF 39, ~ 1. The excuse

is not compelling, but it is adequate to explain the brief delay.

        In sum, I am not persuaded that the draconian relief sought by plaintiffs is warranted here.

I shall deny plaintiffs' Motion to Strike (ECF 38).

                                          IV.     Objection

        Pursuant to Fed. R. Civ. P. 56(c)(2), plaintiffs object to the Court's consideration of

Baltimore County Police Department Standard Operating Procedure ("SOP"), docketed at ECF

50-3.   See ECF 52.     The SOP sets forth the investigative responsibilities     of the Behavioral

Assessment and Crisis Management Unit ("BACMU").              ECF 50-3 at I. The BACMU is divided

into three teams, including the Mobile Crisis Team ("MCr).          Jd.

        The SOP states, in relevant part, id.:

                  The Mobile Crisis Team's (MCT) primary purpose is to provide
        comprehensive mental health services to persons in crisis. The goals of the unit are
        to match mental health services to the person in crisis by offering alternatives to
        emergency petitions, increase access to the mental health system, reduce the patrol
        officer's    time     in    handling    emergency       evaluations  and     increase
        disposition/placement options for police officers responding to the crisis calls. The
        Mobile Crisis Team pairs a specially trained police officer with a mental health
        clinician. This team assesses the individual and either completes emergency
        petitions or refers the case for follow-up for alternate services.

        Further, the SOP provides that the MCT operates from 9:30 a.m. to I a.m., and handles the

following types of calls, id. at 2:

            Any call involving a psychiatric emergency
            A suicidal person


                                                  22
             A person with an emotional or mental health disorder and disconnected from mental
             health services
             A person in an emotional or situation crisis such as a family conflict
             Critical Incident Support or Critical Incident Stress Management (CISM) requests
             during hours of operations

        In addition, the SOP advises: "The Mobile Crisis Team should NOT be dispatched as the

primary unit to any situation involving active violence, or to any medical health, or mental health

care provider/facility   to conduct an assessment, write or serve an Emergency Petition when a

qualified/licensed professional is on-site." Id. (emphasis in original).

        Plaintiffs claim that, by the discovery deadline of May 14, 2018, defendants failed to

produce the SOP in response to plaintiffs' Request for Document Productions.                      ECF 52,   '1 5.
Specifically, they requested "copies of any and all materials which set forth the procedure to be

followed in any and all calls."      ECF 52-2 ("Request for Production of Documents"), ~ 31.

According to plaintiffs, the failure to produce the SOP (id.             '1 6)   "robb[ed] Plaintiffs of the

opportunity to question each defendant on its relevance to their respective defenses or challenge

its relevance and reliability generally."   Id. ~ 7. Further, plaintiffs assert that the SOP "lacks any

form of authenticity, it [sic] not self-authenticating      and is inadmissible."        Id. ~ 9. They also

maintain that they "have not had the opportunity to rebut or challenge the contents of the newly

revealed material and would be unduly prejudiced if the Court were to consider it in its ruling on

Defendants' Motion for Summary Judgment." Id.

        In their opposition,   defendants    assert that,   10   responding      to plaintiffs'    Request for

Production     of Documents,    the County informed         plaintiffs   that the SOP and the Police

Department's    "Field Manual and Administrative         Manual" were available for inspection and

copying. ECF 53, ~ 2. Defendants do not citc to an exhibit reflecting that assertion. The defense

also claims that the MCT's "functions were repeatedly referenced by Tyrone Powers, plaintiffs'



                                                   23
own police practices expert, in his Rule 26 Report .... " Jd. ~ 3 (citing ECF 47-4); see also ECF

46-3 (Exhibit C, Powers Report) at 20,21,34,35)     (referencing the MCT. And, as defendants point

out, the SOP "was introduced as an Exhibit at Powers' deposition and he was specifically

questioned on it." ECF 53, ~ 3 (citing ECF 53-I, Powers Deposition); see also ECF 47-3 (Exhibit

Q, Powers Deposition) at 52. Clearly, then, the defense was in possession of the SOP.

       In addition, contrary to plaintiffs' assertion that they "have not had the opportunity to rebut

or challenge the contents of the newly revealed material," defendants contend that "plaintiffs'

counsel questioned both Officer Seck ens and Officer Bowman about the Mobile Crisis Team and

its' [sic] functions." ECF 53, ~ 5. Moreover, defendants argue that the SOP is self-authenticating

under Fed. R. Evid. 902(5), as it is "a book, pamphlet, or other publication purporting to be

published by a public authority." Jd. ~ 6.

       In the context ofa summary judgment motion, Fed. R. Civ. P. 56(c)(l)(A) provides that

each side must support its factual assertions with citation to "particular parts of materials in the

record .... " Under Fed. R. Civ. P. 56(c)(2), a party may object that material cited by the other

side "cannot be presented in a form that would be admissible in evidence."       But, at the summary

judgment stage, a party need not necessarily "produce evidence in a form that would be admissible

at trial." Celolex, 477 U.S. at 324. When the opposing party objects on admissibility grounds,

"[t]he burden is on the proponent to show that the material is admissible as presented or to explain

the admissible form that is anticipated."    Fed. R. Civ. P. 56 advisory committee's     note to 2010

amendment.

       In light of the 2010 amendment to Rule 56, "'facts in support of or opposition to a motion

for summary judgment need not be in admissible form; the new requirement is that the party

identifies facts that could be put in admissible form.'"   Grimes v. Merrill, JKB-II-2687,   2015 WL



                                                  24
5158722, at *4 (D. Md. Aug. 31,2015) (quoting Wake v. Nat'l R.R. Passenger Corp., pWG-12-

1510,2013 WL 5423978 at * 1 (D. Md. September 26, 2013)) (emphasis in Wake). "Thus, instead

of ' a clear, bright-line rule ("all documents must be authenticated"),'   Rule 56(c)(2) now prescribes

a 'multi-step process by which a proponent may submit evidence, subject to objection by the

opponent and an opportunity for the proponent to either authenticate the document or propose a

method to doing so at trial.'"   Williams v. Silver Spring Volunteer Fire Dep't, 86 F. Supp. 3d 398,

407 (D. Md. 2015) (citation omitted); see also Niagara Transformer Corp. v. Baldwin Techs., Inc.,

DKC 11-3415,2013       WL 2919705, at *1 n.l (D. Md. June 12,2013) ("The 2010 amendments to

Fed. R. Civ. 1'. 56(c)(2) ... eliminated the unequivocal requirement that documents submitted in

support of a summary judgment motion must be authenticated.") (citation and internal quotation

marks omitted).

        Fed. R. Evid. 902 governs evidence that is self-authenticating.            It applies to public

documents and "require(s) no extrinsic evidence of authenticity in order to be admitted."        Fed. R.

Evid. 902. Specifically, under Fed. R. Evid. 902(5), "publication(s) purporting to be issued by a

public authority" are self-authenticating.      Pursuant to Fed. R. Evid. 902(5), the SOP is self-

authenticating    as a publication   issued by a public authority, the Baltimore County Police

Department.

        Moreover, it is evident that plaintiffs had access to the SOP by the discovery deadline.

Their own expert made use of the SOP. And, plaintiffs do not dispute that Seckens and Bowman

were questioned about the MCT. Therefore, 1shall deny plaintiffs' Objection (ECF 52).

                                     V.      The Officers' Motion

        Plaintiffs lodge several claims against the Officers: Claim I, Count [ for assault; Count II

for battery; Count III for violations of the Fourth and Fourteenth Amendments and Articles 26 and



                                                    25
24 of the Maryland Declaration of Rights; Claim I, Count VI for funeral expenses; and Claim II,

Count I for wrongful death. The Officers' Motion addresses only Claim I, Count III.

            Claim I, Count III, filed under 42 U.S.C.   S 1983, is predicated   on the Fourth and Fourteenth

Amendments to the United States Constitution and Articles 24 and 26 of the Maryland Declaration

of Rights. ECF 16, ~~ 79-82. Articles 24 and 26 are the Maryland counterparts to the Fourteenth

and Fourth Amendments, respectively.7

            Before discussing the Officers' Motion, it is helpful to review the parameters of 42 U.S.C.

S   1983.

            Section 1983 provides that a plaintiff may file suit against any person who, acting under

color of state law, "subjects, or causes to be subjected, any citizen of the United States or other

person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws" of the United States. 42 U.S.c.            S   1983; see, e.g., Filarsky v.

Delia, 566 U.S. 377 (2012); City of Monlerey v. Del Monle Dunes al Monlerey, Ltd., 526 U.S. 687,

707 (1999); Owens v. Ball. Cily Slale's Allorney's Office, 767 F.3d 379 (4th Cir. 2014), cerl.

denied sub nom. Ball. Cily Police Dep 'I v. Owens, _          U.S. _,    135 S. Ct. 1893 (2015). However,

S   1983 "'is not itself a source of substantive rights,' but merely provides' a method for vindicating




        7 Articles 24 and 26 of the Maryland Declaration of Rights are construed in pari
maleria with their federal analogs. See, e.g.. Lillielon v. Swonger, 502 Fed. Appx. 271,274 (4th
Cir. 2012) ("Articles 24 and 26 are construed in pari maleria with the Fourth and Fourteenth
Amendments of the U.S. Constitution"); McDaniel v. Arnold, 898 F. Supp. 2d 809, 847-48 (D.
Md. 2012); Denl v. Monlgomery Oy. Police Dep'l, 745 F. Supp. 2d 648, 661 (D. Md. 2010)
(Articles 24 and 26 "are construed in pari maleria with the Fourteenth and Fourth Amendments
of the United States Constitution, respectively"); Doe v. Dep'l of Pub. Safely and Corr. Servs., 185
Md. App. 625, 636, 971 A.2d 975, 982 (2009) (Article 24 is construed "in pari maleria with the
Due Process Clause of the Fourteenth Amendment"); Padilla v. Slale, 180 Md. App. 210,226,949
A.2d 68, 78 (2008) (stating that "the cases are legion in which Maryland Courts have construed
Article 26 in pari maleria with the Fourth Amendment to the United States Constitution"), cerl.
denied, 405 Md. 507,954 A.2d 468 (2008).
                                                        26
federal rights elsewhere conferred.''' Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker

v. McCollan, 443 U.S. 137, 144 n. 3 (1979)); see Safar v. Tingle, 859 F.3d 241, 245 (4th Cir. 2017).

Therefore, "(t]he first step in any such claim is to pinpoint the specific right that has been

infringed." Safar, 859 F.3d at 245.

       To state a claim under ~ 1983, "a plaintiff must aver that a person acting under color of

state law deprived him ofa constitutional right or a right conferred by a law of the United States."

Wahi v. Charleston Area Medical Ctr., Inc., 562 F.3d 599, 615 (4th Cir. 2009); see Filarsky, 566

U.S. 382-83; West v. Atkins, 487 U.S. 42, 48 (1988); Crosby v. City of Gastonia, 635 F.3d 634,

639 (4th Cir. 2011), cert. denied, 565 U.S. 823 (201 I); Jenkins v. Medford, 119 F.3d 1156, 1159-

60 (4th Cir. 1997). The phrase "under color of state law" is an element that "is synonymous with

the more familiar state-action requirement-and     the analysis for each is identical." Philips, supra,

572 F.3d at 180 (citing Lugar v. Edmondson Oil Co., 457 U.S. 922, 929 (1982)).

       A person acts under color of state law "only when exercising power 'possessed by virtue

of state law and made possible only because the wrongdoer is clothed with the authority of state

law.''' Polk Cty. v. Dodson, 454 U.S. 312,317-18       (1981) (quoting United States v. Classic, 313

U.S. 299, 326 (1941)).     The Fourth Circuit has said: "(P]rivate activity will generally not be

deemed state action unless the state has so dominated such activity as to convert it to state action:

Mere approval of or acquiescence in the initiatives of a private party is insufficient."   Philips, 572

F.3d at 181 (citations and internal quotation marks omitted).

       The Fourth Amendment '''provides an explicit textual source of constitutional protection'"

with respect to an unreasonable seizure or arrest. Safar, 859 F.3d at 245 (quoting Graham, 490

U.S. at 395). Therefore, "the Due Process Clause is not the proper lens through which to evaluate

law enforcement's   pretrial missteps." Safar, 859 F.3d at 245. Section 1983 provides a damages



                                                  27
remedy for violations of the Fourth Amendment.        See, e.g., Wilson v. Layne, 526 U.S. 603, 609

(1999) ("S 1983 allow[ s] a plaintiff to seek money damages from government officials who have

violated his Fourth Amendment rights. ").

       In this case, plaintiffs devote much of their briefing to the question of whether the Officers

used excessive force to effectuate Mr. Boyd's detention.      See ECF 47-1 at 13 ("Maryland law

simply does not permit defendant officers to batter, assault, suffocate, and abuse Mr. Boyd to death

under the guise of detaining him for an emergency petition.").    But, the Officers do not move for

summary judgment as to the use of force. ECF 45-1 at 4. To the contrary, the Officers "expressly

concede[J that under Rule 56 there are genuine disputes of fact about whether they used excessive

force in effecting" the detention of Mr. Boyd. ECF 50 at 1. They explain, ECF 45- I at 4:

               The Officers submit that the force they used in this case was objectively
       reasonable, and further, that their actions were not a proximate cause ofMr. Boyd's
       death. However, the plaintiff, Deona Styron, has asserted under oath that the
       Officers gratuitously beat Mr. Boyd and that they piled on top of him to the point
       that he could not breath [sic], thereby asphyxiating him. Therefore, although
       Defendants do not believe that Styron is a credible witness, they concede that her
       testimony generates material disputes of fact concerning the Officers' use of force
       and what, ifany, role it played in Mr. Boyd's death. The Officers therefore do not
       move for summary judgment on that aspect of the case.

       Nevertheless, the Officers assert that that they had probable cause to seize and detain Mr.

Boyd for an emergency mental health evaluation and, in any event, that they are entitled to

qualified immunity. ECF 45-1 at 13. Thus, they have moved for partial summary judgment "on

the threshold question of whether they had probable cause to seize and detain Mr. Boyd for an

emergency evaluation."     ECF 50 at 1. They maintain that "what happened after the Officers

attempted to take Mr. Boyd into custody is not relevant to the legal question of whether they had

probable cause to detain him." ECF 50 at 6 n.2.




                                                 28
        Plaintiffs contend that the Officer defendants "lacked probable cause to seize or detain

Boyd for an emergency evaluation," in violation of the Fourth Amendment. ECF 47-1 at 13. They

point out that Mr. Boyd was "calm," was "not carrying or brandishing a weapon or anything

sharp," and "makes no officer feel threatened or in danger." Jd. at 14. In support, they cite Officer

Bowman's deposition testimony, in which he stated: "Mr. Boyd had no weapons, sharp objects or

anything in his hand at the time he was near his neighbor's door." ECF 47-1 at 5 (citing Exhibit

J, Bowman Deposition, at 17). Further, plaintiffs point out that "there were no allegations that Mr.

Boyd hurt or threatened to hurt himself .... " ECF 47-1 at 13. And, they note that "at no point

did any officer call for or report that officers were in danger or needed assistance."    Jd. at 13-14

(citing Exhibit J at 8-9).

        Therefore, plaintiffs insist that "[t]here was no probable cause" to seize Mr. Boyd. Jd. At

the most, they argue, "there is a genuine dispute of material fact as to whether any individual

officer had reason to believe that Mr. Boyd presented a danger to the life or safety of the individual

or others." ECF 47-1 at 13.

        Plaintiffs also rely on the deposition testimony of Dr. Tyrone Powers, their police practices

expert. Dr. Powers opined, Exhibit Q at 62:

        I believe [the Officers] could conclude [Mr. Boyd] needed some assistance. We
        have a major drug problem, it could be psych or it could be drugs .... We have
        been dealing with that throughout the State of Maryland. I don't know that they
        automatically conclude what you gave me that he necessarily needed a psych
        evaluation. [think they do know at that time that this was a physical mental crisis,
        which is why I indicated in my report at this point, having made those assessments,
        there are some options they have of reaching out to the Mobile Crisis Unit or the
        24 hour crisis line ....

Further, Dr. Powers stated that the "circumstances dictated" that the Officers "call and g[e]t a

consultation" from the 24-hour crisis line on "how to deal with the situation." Jd. at 63.




                                                  29
           The Officers rely on various provisions of the Health General Article ("H.G.") of the

Maryland Code (2015 Repl. Vol., 2017 Supp.), as providing authority to the Officers "to forcibly

detain persons and transport them for an emergency mental health evaluation."               ECF 45-1 at 13.

           In particular, H.G.   S ID-622(a)   is relevant. It is titled "Petition for emergency evaluation."

The statutory section provides that an emergency petition may be made if the petitioner "has reason

to believe" that the subject "(I) Has a mental disorder; and (2) The individual presents a danger to

the life or safety of the individual or of others." Moreover, H.G.       S I0-622(b)(ii)   expressly provides

that a "peace officer" may make the petition if he or she "personally                      has observed the

individual .... "

           As to the reasonableness of the Officers' conduct, Section 4-8.1.1 of the Field Manual is

also pertinent.      It states that a police officer "(mJust first observe the individual for current

symptoms of mental illness" and "upon the officer's own observations or based upon information

received from third parties, may file a petition" for protective services. ECF 45-14 at 3. "When

an individual meets the emergency petition criteria," the Field Manual directs, inter alia, that "the

officer will: I. Take the individual into custody, whether or not a crime has been committed." ECF

45-14 at 3-4 (emphasis added).

           I agree with the Officers that the seizure of Mr. Boyd was itself lawful.            As discussed

below, the Officers were legally justified in detaining Mr. Boyd for an emergency medical

evaluation.

           The Fourth Amendment, at issue here, guarantees, inter alia, "(tJhe right of the people to

be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures

....   "    U.S. Const. amend IV.         It is made applicable to the States through the Fourteenth

Amendment. Mapp v. Ohio, 367 U.S. 643, 655 (1961). Therefore, to seize and detain an individual



                                                        30
for an emergency mental health evaluation, a police officer "must have probable cause to believe

that the individual posed a danger to herself or others before involuntarily           detaining the

individual."   s.P. v. City o/Takoma   Park, 134 F.3d 260, 266 (4th Cir. 1998); see also Bailey v.

Kennedy, 349 F.3d 731, 739 (4th Cir. 2003) (explaining that ifofficers did not have probable cause

to seize plaintiff for mental health evaluation, then plaintiff asserted a violation of his Fourth

Amendment right against unreasonable seizure).

        Officers may lawfully seize an individual when '''the facts and circumstances within their

knowledge and of which they had reasonably trustworthy information were sufficient to warrant a

prudent man' to believe that the person poses a danger to himself or others." Cloaninger ex reI.

Estate o/Cloaninger    v. McDevitt, 555 FJd 324, 334 (4th Cir. 2009) (quoting Beck v. Ohio, 379

U.S. 89,91 (1964»). However, "[t)he law does not permit 'random or baseless detention of citizens

for psychological evaluations.'''   Bailey, 349 FJd at 740 (quoting Gooden v. Howard Cry., 954

F.2d 960 (en banc) (4th Cir. 1992)).

        The concept of probable cause is not subject to precIse definition. United States v.

Richardson, 607 F.3d 357, 369 (4th Cir. 2010). Rather, probable cause "is a 'fluid concept' that

cannot be 'reduced to a neat set oflegal rules.''' Bailey, 349 F.3d at 739 (quoting Illinois v. Gates,

462 U.S. 213, 232 (1983)).      The assessment of probable cause is based on the totality of the

circumstances, "rather than on the technical or rigid dcmands of a formulaic legal test." United

States v. Allen, 631 F.3d 164, 172 (4th Cir. 20 11). In Maryland v. Pringle, 540 U.S. 366 (2003),

the Supreme Court reiterated, id. at 370-71 (citations and quotations marks omitted):

        [T)he probable-cause standard is a practical, nontechnical conception that deals
        with the factual and practical considerations of everyday life on which reasonable
        and prudent men, not legal technicians, act. Probable cause is a fluid concept-
        turning on the assessment of probabilities in particular factual contexts-not
        readily, or even usefully, reduced to a neat set of legal rules.



                                                  31
        The probable-cause standard is incapable of precise definition or quantification into
        percentages because it deals with probabilities and depends on the totality of the
        circumstances.

See also Gales, 462 U.S. at 232; Brinegar v. United Slales, 338 U.S. 160, 175-76 (1949).

        The question here is whether the totality of the circumstances justified the seizure of Mr.

Boyd, who was not suspected of having committed a crime when the Officers encountered him.

Jones v. Buchanan, 325 F.3d 520, 527-28 (4th Cir. 2003). It is not enough that plaintiffs "simply

plead an absence of probable cause for [their] claim[s] to survive summary judgment." Pegg v.

Hemberger,       845 F.3d 112, 119 (4th Cir. 2017) (citation and internal quotation marks omitted).

Although the Fourth Circuit has recognized that "probable cause or its absence will be at least an

evidentiary issue in practically all   [9   1983 wrongful arrest] cases," it has also noted that there is a

significant difference between the context of a motion to dismiss and a motion for summary

judgment       in which the sufficiency      of the evidence (as distinct from allegations)        can be

tested. Pegg, 845 F.3d at 119.

        Reasonableness is analyzed by weighing "the nature and quality of the intrusion on the

individual's     Fourth Amendment interests against the importance of the governmental interests

alleged to justify the intrusion." Tennessee v. Garner, 471 U.S. 1,8 (1985) (citation omitted).

Under   9   1983, in evaluating the Officers' conduct, the determination is made "from the perspective

of a reasonable officer on the scene rather than with the 20/20 vision of hindsight. ... " Graham

v. Connor, 490 U.S. 386, 396 (1989) (addressing claim of excessive force). Notably, the question

of reasonableness is "wholly objective ... without regard to [an officer's] own subjective intent

or motivation. Subjectively bad intentions on the part of the individual ofticer will not make a

constitutional     violation out of an otherwise reasonable seizure; nor will subjectively            good




                                                       32
intentions render an objectively unreasonable seizure constitutional."     Martin v. Gentile, 849 F.2d

863,869 (4th Cir. 1988) (internal citations omitted).

        One factor in the "reasonableness     calculus" concerns "the immediate threat the suspect

poses .... " Holloman v. Markowski, 661 Fed. App'x 797, 800 (4th Cir. 2016) (per curiam), cert.

denied, _    U.S. _'     137 S. Ct. 1342 (2017) (citing Estate of Armstrong v. Viii. Of Pinehurst, 810

FJd 892, 899 (4th Cir. 2016». Moreover, the court must consider ;'the proportionality of the force

in light of all the circumstances.'"     Smith v. Ray, 781 F.3d 95, 101 (4th Cir. 2015) (quoting

Waterman v. Bailon, 393 FJd 471, 481 (4th Cir. 2005».

        In Costley v. City of Westminster, GLR-16-1447, 2017 WL 35437, at *8-9 (D. Md. Jan. 4,

2017), afJ'd sub nom Costley v. Steiner, 689 F. App'x 753 (4th Cir. 2017), a        S   1983 case, Judge

Russell of this District concluded that the officers had probable cause to enter the plaintiffs home

and involuntarily      detain him for a psychiatric evaluation.     Therefore, he granted summary

judgment to the officers. ld. at *10. In reaching his conclusion, Judge Russell determined that the

officers relied on a 911 call, as well as "their own observations gleaned from an interview with"

the plaintiffs   wife and "a protracted verbal exchange" with the plaintiff himself.           ld. at *9.

Specifically, the plaintiffs   family had reported that he was suicidal; the plaintiff had recently lost

his job; he was taking pain medications for a herniated disk in his back; he had begun taking anti-

depressants; and officers observed that he was "hostile, verbally uncooperative, and emotional[ly]

unstable, and that he said his life was over." ld.

        In assessing the question of probable cause, Judge Russell also examined two Fourth

Circuit cases: Gooden, 954 F.2d at 960, and s.P., 134 F.3d at 260. A review of these cases is

helpful here.




                                                    33
       In Gooden, 954 F.2d at 962, a ~ 1983 case, Howard County, Maryland police officers

appealed the denial of qualified immunity in regard to their decision to detain the plaintiff and

transport her for a psychological evaluation. Id. at 964.

       The officers had received multiple calls from a neighbor that a woman was screaming in

an upstairs apartment.    See Raub v. Campbell, 785 F.3d 876, 882 (4th Cir. 2015) (summarizing

Gooden); Costley, 2017 WL 35437, at *7 (same). After arriving at the apartment complex, the

officers heard a "long, loud blood-chilling scream" and determined that the scream was coming

from the plaintiffs apartment. Gooden, 954 F.2d at 962. When they entered the apartment, they

heard a second scream from within. Id. The officers left, however, because the occupant denied

she had been screaming.     Id. at 963. Immediately thereafter, the officers heard loud thuds and

more screaming coming from the apartment.        The officers thought that the occupant might be

schizophrenic and, when they returned to her apartment, she was unresponsive, nervous, and

uncomfortable.   Id.

        As it turned out, the officers were mistaken as to the source of the screams.      Id. at 966.

But, that was not dispositive of the issue. Id. Based on the circumstances, the Fourth Circuit found

the police conduct objectively reasonable and reversed the district court's denial of the officers'

motion for summary judgment         on grounds of qualified immunity.       Id. at 969.    The Court

emphasized that the officers did not act only on the complaints of the neighbor.          Rather, they

"waited until the substance of that complaint had been confirmed no less than three times by their

personal observations."    Id. at 966.

        In s.P., 134 F.3d at 264, the plaintiff brought a ~ 1983 action against police officers, among

others, claiming a violation of her rights under the Fourth Amendment in connection with her

involuntary seizure and transportation for an emergency medical evaluation. Id. at 263. As to the



                                                  34
police officers, the trial judge dismissed under Rule 12(b)(6), concluding the officers were entitled

to qualified immunity. The Fourth Circuit agreed. /d. at 265.

        The police officers were dispatched to a possible domestic disturbance and were told that

the wife might be suicidal.    See Raub, 785 F.3d at 883 (summarizing SP.); Costley, 2017 WL

35437, at *7 (same). When the officers arrived at the home, they interviewed the female before

ultimately deciding to detain her for a mental health evaluation.     Although the woman "denied

having any suicidal thoughts, being depressed, or being under the care of a physician, she was

uncooperative, hostile, very upset, and irrational." SP., 134 F.3d at 267. She also "admitted that

she had a 'painful' argument with her husband and that if not for her children, she would have

considered committing suicide."      [d. The Fourth Circuit concluded that, based on the officers'

observations, they had probable cause to seize the plaintiff. Noting that the officers did not decide

to detain the plaintiff "in haste," the Court observed that the officers "had ample opportunity to

observe and interview [the plaintiff] before making a deliberate decision." /d. at 267.

        The Fourth Circuit's more recent decision in Raub, 785 F.3d at 884, a    S   1983 case, is also

instructive.   In that case, the plaintiff, Raub, alleged that a state mental health evaluator "acted

without probable cause in recommending that Raub be taken into custody for a mental health

evaluation" and in "petition[ing] the state court for a temporary detention order." [d. at 881. The

Fourth Circuit determined that, "like the circumstances in Gooden and SP.," the evaluator "acted

reasonably" based on a number of factors: "the initial observations of law enforcement officers,

the content of Raub's Facebook posts, the information provided by Raub's former colleagues,

and-later-on      [the evaluator's] own evaluation and observations of Raub." [d. at 884. Therefore,

the Court affirmed the award of summary judgment to the evaluator.




                                                  35
       In contrast, in Bailey, 349 FJd at 734, law enforcement officers detained the plaintiff based

solely on a 91 I report that he was intoxicated, depressed, and suicidal. See Raub, 785 F.3d at 883

(summarizing Bailey). When the officers responded to the plaintiffs home, they found him sitting

at his dining room table, eating lunch. Bailey, 349 FJd at 734. The plaintiff denied thoughts of

suicide, declined to give the officers permission to search his home, and asked them to leave. Id.

Soon after the officers left, they returned to the home and subdued the plaintiff by handcuffing him

and striking him multiple times in the face. Id. The Fourth Circuit concluded that "the 911 report,

viewed together with the events after the police officers arrived, was insufficient to establish

probable cause to detain [the plaintiff] for an emergency mental evaluation."    Id. at 741; see also

Cloaninger, 555 F.3d at 333 (distinguishing a similar situation from Bailey on the ground that the

officers had more information than the "mere 91 I call in Bailey.").

       Here, the Officers relied on far more information than Mr. Boyd's 911 call as justification

to detain him. Mr. Boyd called 911 in the wee hours of the morning, claiming there was an intruder

in his home. ECF 45-4 at 4; ECF 45-3. For the remainder orthe call, Mr. Boyd was heard arguing,

and a woman was heard screaming in the background.        Id. When Officer Seckens arrived at Mr.

Boyd's townhouse, he found no intruder.       But, Officer Seckens observed that Mr. Boyd was

"sweating profusely" and appeared to be confused and paranoid. ECF 45-5 at 6.

        Shortly thereafter, Oflicers Garland and Bowman arrived. Garland observed that Mr. Boyd

was sweating "profusely."     ECF 45-9 at 4.     Similarly, Bowman noticed that Mr. Boyd was

"sweating" and "it wasn't that kind of a hot night outside or anything."        ECF 45-10 at 4. He

described Mr. Boyd as "very fidgety," and noted that Mr. Boyd "wanted to check all his

surroundings, look[ing] everywhere around." Id.




                                                 36
       Officers Seckens and Bowman remained outside with Mr. Boyd while Garland went inside

the townhouse with Styron. ECF 45-9 at 4; see also ECF 45-7 at 5. It is uncontroverted that Mr.

Boyd then attempted to enter the Officers' vehicles. Although the Officers were in uniform, he

screamed, "Help! Call the police." ECF 45-5 at 5. Mr. Boyd then ran to a neighbor's house across

the street, continuing to yell for help and asking for someone to call the police, despite the obvious

presence of the police. ECF 45-5 at 7; ECF 45-10 at 5; ECF 45-9 at 4. Such behavior, combined

with the profuse sweating, was understandably disturbing.

       Plaintiffs have not presented any evidence to controvert Mr. Boyd's troubling behavior.

To be sure, Styron claims that she never told Officer Garland that Mr. Boyd had been smoking

marijuana and drinking alcohol the evening prior. ECF 45-7 at 5. But, even assuming the truth of

her claim, it does not alter the fact that Mr. Boyd displayed worrisome conduct.        In light of the

Officers' firsthand observations ofMr. Boyd's conduct, they had more than sufficient information

to support a finding of probable cause to seize and detain him for a mental health evaluation, due

to a belief that Mr. Boyd posed a danger to himself and others.

        As in Raub, Costley, Gooden, and s.P., the Officers did not merely rely on Mr. Boyd's 911

call. The Officers witnessed Mr. Boyd's irrational behavior, including his continued screaming

for someone to call the police, despite the fact that the police had responded, in uniform.        The

Officers did not seize Mr. Boyd "in haste," but rather they "had ample opportunity to observe

... [him] bcfore making a deliberate decision." s.P., 134 FJd at 267.

        Accordingly, as to the limited issue presented by the Officers, I shall grant their Motion

(ECF 45).




                                                  37
                                   VI.     The Medics' Motion

       In Claim I, the Amended Complaint asserts all counts, except Count IV, against the Medic

Defendants. See ECF 16. Claim II, for wrongful death, is asserted against all defendants, including

the Medics.

       With respect to Counts I and II, for assault and battery, plaintiffs allege: "The conduct of

Defendants Armstrong and Bums was ... without legal justificationlJ and was motivated by ill will.

actual malice, specifically a desire to have Mr. Boyd in a comatose like state for transport to the

Hospital." ECF 16, ~~ 70,778     Count III is predicated on violations of the Fourth and Fourteenth

Amendments as well as Articles 26 and 24 of the Maryland Declaration of Rights. [d. ~~ 79-82.

As to Count V, alleging gross negligence, plaintiffs contend that the Medic Defendants "had a duty

to not expose Tawon Boyd to unnecessary danger or harm," and that Armstrong "further hal d] a

duty to act in accordance with the [2016 Protocols]." !d. ~~97-98. Plaintiffs argue that the Medic

Defendants breached such duties by, inter alia, injecting Mr. Boyd with Haldol, contrary to the

2016 Protocols, causing cardiac arrest and multi-organ failure; failing to transport him immediately

to the hospital "after arriving on the scene and instead allowing Mr. Boyd to continue to suffer

obvious medical distress"; and "[i]gnoring Mr. Boyd's initial medical emergency[.]"      [d. ~ 100(a)-

(h).

        The Medic Defendants contend that they "are entitled to summary judgment on all claims."

ECF 44-1 at 5. Among other things, the defense assert that Bums is entitled to summary judgment

because "he had no contact with Mr. Boyd other than helping to place him on the stretcher."        [d.

at 15. In addition, both Medics assert that they are entitled to immunity under Maryland law.




        8 These bald assertions are without any support in the record, and do little more than detract

and distract from the serious issues in the case.


                                                  38
                                            A.      Burns

       Burns presents the following facts as undisputed, ECF 51 at 1-2:

        1) That he drove the ambulance to and from the scene of this incident; 2) that upon
       arrival at the scene he went directly over to the two women at the scene (Boyd's
       fiance and grandmother, Deona Styron and Linda Burch) and tried to obtain basic
       background information about Mr. Boyd, and that he had no contact whatsoever
       with Mr. Boyd or any of the police officers; 3) when he was finished speaking with
       the women he got the stretcher and brought it over to where Paramedic Armstrong
       was tending to Mr. Boyd and then helped Armstrong place Boyd on the stretcher
       and wheel him to the Medic Unit, which only took a matter of seconds.

(Citing Exhibit E at 11-17,43-48; ECF 44-3 at 5, 8-9; Exhibit K at 13-20; ECF 44-4 at 3).

       Plaintiffs argue that Burns is not entitled to summary judgment because "Burns, like

Defendant Armstrong, decided not to render immediate aid to Mr. Boyd upon feeling his limp

body and noticing he went into cardiac arrest. Burns had a duty to render aid to his patient yet

abandoned him for approximately four minutes, allowing precious time to slip by while Boyd was

denied oxygen." ECF 48-1 at 12.

       According to plaintiffs, there was a "four minute" lapse in treatment, based on the

estimated chronology of events documented in the MIEMMS Report (ECF 44-5).                 The Report

provides that Armstrong administered Haldol to Mr. Boyd at approximately 3:36 a.m. and, about

two minutes later, Mr. Boyd went into cardiac arrest. Id. at 2-3. But, Armstrong did not begin

CPR until 3:42 a.m. Id. at 3.

        Burns responds that "he cannot be faulted for any alleged lapse in providing CPR." ECF 51

at 3 (citing Exhibit K at 27). He posits that "his unrebutted testimony is that he did not even realize

that Mr. Boyd had gone into cardiac arrest until they got Boyd into the Medic Unit." Id.

        The unrebutted evidence shows that Burns met with the Decedent's family on arrival at the

scene, in an effort to obtain any useful information.   He also brought the stretcher to Armstrong,




                                                  39
wo was tending to Mr. Boyd. The issue of the delay in administering CPR pertains to Armstrong,

not Burns. The facts do not support a claim against Burns.

          In any event, because Burns and Armstrong raise the same immunity defenses, I shall

address those claims collectively.

                                       B.       State Law Claims

          As indicated, the Amended Complaint asserts several State law claims against the Medic

Defendants.    The parties focus only on Claim I, Count V, alleging "Gross Negligence."           See ECF

44-1; ECF 48-1; ECF 51.

          Armstrong and Burns argue that, as to any State law claims, they are immune from liability

under the Maryland Good Samaritan Act, Md. Code (2013 Rep!. Vol, 2018 Supp.),              S 5-603   of the

Courts & Judicial Proceedings Article ("C.J."), because their conduct was not grossly negligent.

ECF 44-1 at 15.       The Statute provides immunity "to a broad range of persons," including

emergency services personnel, such as Burns and Armstrong, operating in accordance with their

assigned duties, and without gross negligence. Ta/um v. Gig/iolli, 80 Md. App. 559, 565 A.2d 354

(1989).

          "[T)he Maryland Good Samaritan Act provides immunity to specified individuals and

entities from liability for ordinary negligence that occurs in connection with assistance or medical

care rendered without fee or other compensation at the scene of an emergency or in transit to a

medical facility." TransCare Md.. Inc. v. Murray, 431 Md. 225, 233, 64 A.3d 887, 892 (2013).

          Title 5 of the Courts and Judicial Proceedings Article is titled "Limitations, Prohibited

Actions, and Immunities."      Subtitle 6 is captioned "Immunities and Prohibited Actions - Health

and Public Safety." C.J.    S 5-603   is titled "Emergency Medical Care.,,9 It states, in part:



          9 The 2015 amendment to C.J.      S 5-603(b )(2) does   not appear to be materia!.
                                                     40
       (a) In general. - A person described in subsection (b) of this section is not civilly
           liable for any act or omission in giving any assistance or medical care, if:
           (1) The act or omission is not one of gross negligence;
           (2) The assistance or medical care provided is without fee or other
               compensation; and
           (3) The assistance or medical care is provided:
               (i) At the scene of an emergency;
                (ii) In transit to a medical facility; or
                (iii)Through communications           with personnel providing emergency
                     assistance.

       (b) Applicability. - Subsection (a) of this section applies to the following:
           (1) An individual who is licensed by this State to provide medical care;
           (2) A member of any State, county, municipal, or volunteer fire department,
               ambulance and rescue squad, or law enforcement agency, the National Ski
               Patrol System, or a corporate fire department responding to a call outside of
               its corporate premises, if member: ....
              (iii) Is certified or licensed by this State as an emergency medical services
                    provider(. ]

        Of relevance here, the Act affords emergency services personnel immunity from civil

damages in the absence of "gross negligence."            C.J. 95-603(a)(1).     In Maryland, "(g]ross

negligence has been equated with 'wilful and wanton misconduct,' a 'wanton or reckless disregard

for human life or the rights of others.'" Foor v. Juvenile Servs. Admin., 78 Md. App. 151, 175,552

A.2d 947, 956 (1989)). See Romanesk v. Rose, 248 Md. 420, 423, 237 A.2d 12, 14 (1968) ("'a

wrongdoer is guilty of gross negligence or acts wantonly and willfully only when he int1icts injury

intentionally or is so utterly indifferent to the rights of others that he acts as if such rights did not

exist''') (citation omitted); Wells v. State, 100 Md. App. 693, 702-03, 642 A.2d 879, 883-84 (1994)

(stating that gross negligence "implies malice and evil intention") (citations and quotations

omitted).

        McCoy v. Hatmaker, 135 Md. App. 693, 699, 763 A.2d 1233, 1236 (2000), cert. denied,

364 Md. 141, 771 A.2d 1070 (2001), is instructive.        While William McCoy was driving his co-

worker to their place of employment, McCoy's head dropped down and the car swerved off the



                                                   41
road. ld. at 699, 763 A.2d at 1236. The co-worker grabbed the steering wheel and engaged the

emergency brake to prevent the car from hitting parked vehicles. ld. at 699-700, 763 A.2d at 1273.

After the vehicle came to a stop, McCoy was nonresponsive and was making a gargling noise. ld.

at 700, 763 A.2d at 1273. The co-worker flagged down a passing police vehicle. Upon checking

McCoy's pulse, the policeman told the co-worker that McCoy had a "'small pulse,''' and he called

for assistance. ld.

        Officer Schwaab, who was qualified as a first responder and EMT, arrived on the scene

within a minute of the call for assistance. ld. Officer Schwaab did not feel a pulse and was about

to start CPR when he noticed an ambulance rounding the corner.          ld.   Officer Schwaab then

"greeted the ambulance crew with the news that McCoy was in full cardiac arrest" and "Paramedic

Hatmaker ran to McCoy's car and assessed his condition."       ld. at 701, 763 A.2d at 1273. Based

on Hatmaker's observations, inter alia, that McCoy had no pulse, had dilated and fixed pupils, had

released bodily fluids, and had a decreased body temperature, Hatmaker determined that McCoy

"was dead and was not a viable candidate for resuscitation."    ld. at 701, 763 A.2d at 1237.

        McCoy's wife, individually and as personal representative of McCoy's estate, brought a

wrongful death and survival action, claiming that Hatmaker, Schwaab, and others were grossly

negligent in failing to render appropriate aid to McCoy.       ld. at 701-02, 763 A.2d at 1237-38.

According   to the plaintiff, the emergency    medical responders     failed to follow established

emergency protocols, set forth in the Maryland State Protocols for Cardiac Rescue Technician and

Emergency Medical Technician/Paramedic      Guidelines. ld. at 701-02, 763 A.2d at 1238.

        The trial court granted summary judgment in favor of the defendants on the ground that

the plaintiff failed to set forth a prima facie case of gross negligence, as required to establish

liability under the Good Samaritan Act, C.J. ~ 5-603. ld. at 705, 763 A.2d at 1239-40. On appeal,



                                                42
the Maryland Court of Special Appeals concluded that any error in medical judgment did not

constitute gross negligence.   Id. at 708, 763 A.2d at 1241. Of import here, the court said, id. at

713-14, 763 A.2d at 1244 (emphasis added):

                We agree with the [trial] court's reasoning and believe it to be consistent
       with the standard we expressed in Tatum [v. Giglialli, 80 Md. App. at 568, 565
       A.2d at 358 (emphasizing the standard that "gross negligence has been equated with
       'wilful and wanton misconduct,' a 'wanton or reckless disregard for human life or
       for the rights of others."') (citation omitted)lo]. Were we Baltimore City officials
       responsible for Hatmaker's job performance, we might recommend retraining in the
       protocols of emergency care, or even disciplinary action. As judges, however, we
       cannot equate a well-intended error in medical judgment-even if it costs the
       patient's life-with wanton and reckless disregard/or the life a/that patient. Medical
       protocols seek to establish best practices for successfully treating certain
       conditions. Failure to follow such protocols might sometimes be deliberate, but
       more often than not, we believe, such failure to heed them during an emergency
       would be purely accidental and, therefore, at most simple negligence.1I Even
       resolving all inferences in appellant's favor, the undisputed facts here simply do not
       show that Hatmaker's failure falls into the former category. Appellant cannot point
       to any/acts that show he made a deliberate choice not to give McCoy a chance to
       survive, and, at the end a/the day, it is deliberateness that lies at the core a/the
       Tatum standard a/willfulness and wantonness.

        In reaching its decision, the court pointed to the undisputed facts concerning the efforts to

assess the decedent's condition and save his life. These included a physical examination of the


         10 In Tatum, an individual suffering from a severe asthma attack requested emergency aid

and subsequently died. 80 Md. App. at 569, 565 A.2d at 368. The paramedics had escorted the
individual to the ambulance, rather than transporting him by stretcher, and did not administer much
oxygen, because the individual "resisted." Id. at 562-63, 565 A.2d at 355. Paramedic Gigliotti
testified that the victim slid off the ambulance's bench seat and fell on the ambulance floor when
the ambulance rounded the corner. Id. at 563, 565 A.2d at 355. The ambulance report, signed by
Gigliotti, provided that the victim '''was conscious, stable, pupils normal, and pupils were equal. '"
Id. The emergency room nurse, however, testified that the victim "was in complete respiratory
and cardiac arrest when she encountered him." Id. "When asked, inter alia, 'whether the
administration of oxygen in the ambulance would have permitted Norman Tatum to survive this
attack?,' he responded in part that 'lack of oxygen is the main reason why Mr. Tatum showed the
findings that he showed at autopsy, and I infer from that caused his death ....''' Id.

        On appeal, the court discussed whether the actions of Gigliotti constituted gross negligence
under the Good Samaritan statute. Id. at 565, 565 A.2d at 356. It determined that the trial judge
properly granted summary judgment, stating: "[Allthough the actions of defendant Gigliotti may
have amounted to negligence, they do not satisfy the threshold of gross negligence." Id.
                                                 43
victim, despite the failure to follow other protocols. /d. at 708, 763 A.2d at 1241.

         As in McCoy, plaintiffs allege that defendants failed to comply with the MIEMMS

Protocols, and failed to render the appropriate aid to Mr. Boyd. But in this case, it is not even clear

that Armstrong failed to comply with the MIEMMS Protocol.            As mentioned, supra, the 2016

Protocols provided conflicting guidance in administering aid to patients exhibiting symptoms of

ExDS.      ECF 44-7 at 3. Section LL, "Excited Delirium Syndrome (ExDS)," included an alert that

stated, iel.:

         PATIENTS DISPLA YING SIGNS AND SYMPTOMS OF EXDS SHOULD NOT
         RECEIVE HALDOL AND/OR BENADRYL FOR CHEMICAL RESTRAIN.
         THESE MEDICATIONS MAY WORSEN AN ANTICHLINERGIC CRISIS.
         HALDOL    MA Y   INCREASE    THE  POSSIBILITY OF   CARDIAC
         DYSRHYTMIA BY PROLONGING THE QT INTERVAL AND MAY ALSO
         INCREASE THE CHANCES OF A SEIZURE BY LOWERING THE BODY'S
         SEIZURE THRESHOLD.

          However, as related to Haldol, the 20 I6 Protocols remained unchanged.       Of import here,

Section 19, "Haloperidol (Hal dol)," did not specify that the use of Haldol as a "contraindication"

for ExDS. ECF 44-9 at 3.

          Moreover, plaintiffs have failed to present facts from which a factfinder could infer that

Armstrong or Bums acted with willful indifference to Mr. Boyd's wellbeing, or with gross

negligence. See McCoy, 135 Md. App. at 708, 763 A.2d at 1241. Rather, the record demonstrates

the efforts that Armstrong and Burns undertook to assess and improve Mr. Boyd's condition.

          When Armstrong and Burns arrived at the scene, they observed a "struggle ensuing

between" Mr. Boyd and the Officers. ECF 48-3 at II. Moments later, Armstrong ran back to the

ambulance to grab supplies to administer aid to Mr. Boyd. Exhibit E at 17. Meanwhile, Bums

spoke with Styron and Burch to obtain any pertinent information related to Mr. Boyd's health

history. Exhibit Kat 15-16. Based on Armstrong's training and his observations of Mr. Boyd's



                                                   44
behavior, Armstrong determined that Mr. Boyd was exhibiting symptoms of ExDS, and he

administered Haldol at approximately 3:36 a.m., in an effort to subdue Mr. Boyd. Exhibit E at 20.

About two minutes later, Mr. Boyd went into cardiac arrest. ECF 44-5 at 2.

       About four minutes elapsed before Armstrong began to perform CPR. Id. at 3. In that

time, Mr. Boyd was placed on a stretcher and taken to the ambulance.       Armstrong explained in

deposition that he "didn't want to cause like an uproar in the community. That would prevent me

from trcating [Mr. Boyd] in thc back ofthc ambulancc."     Exhibit E at 45-46. So, he chose to wait

until Mr. Boyd was taken to the ambulance.      There, Armstrong administered CPR; he applied

defibrillator pads to Mr. Boyd, secured an airway, and started an IV line of epinephrine and fluids.

Exhibit E at 65-66; see also ECF 44-5 at 3. And, while en route to the hospital, Armstrong

consulted the emergency room doctor, Dr. Park, to obtain his permission to administer Dopamine.

ECF 44-5 at 2.

       Understandably, plaintiffs have second-guessed the Medic Defendants' medical judgment.

See McCoy, 135 Md. App. at 718, 763 A.3d at 1247. Specifically, plaintiffs point to defendants'

failure to administer CPR immediately after Mr. Boyd went into cardiac arrest. They maintain

that Armstrong "waited for approximately 4 minutes" and "did not begin[] any life savmg

measures until Mr. Boyd's limp body was removed from the scene[.]" ECF 48-1 at 18.

        Perhaps Armstrong made a poor decision in delaying CPR until Mr. Boyd was taken to the

ambulance.   Perhaps Armstrong was negligent. But, poor decisions and mere negligence are not

sufficient to defeat the statutory immunity. To the contrary, it is negligence that is protected by

the statute. And, plaintiffs posit no facts to satisfy the "tougher standard of wanton and reckless

disregard for life." McCoy, 135 Md. App. at 718, 763 A.3d at 1247. As such, plaintiffs fail to




                                                 45
identify a genuine issue of material fact to preclude summary judgment on the ground of immunity

under Maryland's Good Samaritan Act as to the State law claims.

        Although not dispositive as to the availability of the underlying immunity, it is noteworthy

that plaintiffs proffer no evidence that performing CPR earlier would have saved Mr. Boyd's life.

See ECF 48-1. In this regard, plaintiffs' expert, Dr. Francisco Diaz, concluded that "Mr. Boyd

died as result of asphyxia after restraint."   ECF 48-3 (Exhibit I, Diaz Report) at 3. That conduct

is not attributable to the Medics.

        Dr. Diaz also asserted that the autopsy report's "constellation of injuries" and the "location

and extent" of the injuries support his conclusion. Id. He opined, id.:

        Restraint with the body weight of several adults in another person's back will lead
        to a chain of events that will preclude the victim from breathing. The consequence
        is asphyxia and cardio-respiratory collapse.

        Even though a pulse was regained after CPR the damage to the brain cells was done
        and Mr. Boyd sustained the sequelae of multiple organ failure as demonstrated at
        autopsy. For the reasons above, it is my opinion that the cause of death should have
        been listed as asphyxia as a result of restraint and the manner of death classified as
        Homicide.

                                        C.      Federal Claims

        Claim I, Count III of the Amended Complaint is predicated on the Fourth and Fourteenth

Amendments to the United States Constitution.        ECF 16, ~~ 79-82. Plaintiffs contend that Bums

and Armstrong unlawfully detained Mr. Boyd without probable cause and used excessive force in

effecting the detention, in violation of the Fourth and Fourteenth Amendments.        ECF 16, ~~ 79-

82. Further, plaintiffs assert that the Medics violated Mr. Boyd's due process rights under the

Fourteenth Amendment.       Id.




                                                   46
                             I.     Unlawful Detention & Excessive Force

         Plaintiffs claim that the Medics unlawfully detained Mr. Boyd and used excessive force.

They argue: "Haldol was used as a chemical restraint in conjunction with the physical restraint of

the defendant officers and caused Mr. Boyd to go into cardiac arrest. ... Armstrong's actions, in-

light-of [sic] the clear injuries suffered by Boyd, were designed to, and did, render Boyd

comatose."    ECF 48-1 at 19.

         As discussed above, the Officers had probable cause to detain Mr. Boyd for a mental health

evaluation. It is unrefuted that, by the time the Medics arrived on the scene, Mr. Boyd was already

detained; the Medics did not detain him. See ECF 45-4 at 11-12. Because Mr. Boyd was not

detained by the Medics, plaintiffs' unlawful detention claim against the Medics necessarily fails.

         The Medics also assert entitlement to qualified immunity, arguing that their conduct did

not constitute excessive force, nor did they violate a clearly established constitutional right of

which the Medics should have known. ECF 44-1 at 25. I tum to the claim of excessive force.

         "The Fourth Amendment prohibition on unreasonable seizures bars police officers from

using excessive force to seize a free citizen."      Jones v. Buchanan, 325 F.3d 520, 527 (4th Cir.

2003) (citing Graham, 490 U.S. at 395).             The "'question    [is] whether the totality of the

circumstances    justified    a particular sort of ... seizure.'"     Buchanan,   325 FJd    at 527-28

(alternation in original) (quoting Tennessee v. Garner, 471 U.S. 1,8-9 (1985)).

         The touchstone case with respect to a claim of use of excessive force brought under 42

U.S.c.   S 1983 is Graham     v. Connor, 490 U.S. 386 (1989). In that case, the Supreme Court rejected

the notion "that all excessive force claims brought under     S   1983 are governed by a single generic

standard." Id. at 393. The Court said, id. at 394:

         In addressing an excessive force claim brought under S 1983, analysis begins by
         identifying the specific constitutional right allegedly infringed by the challenged


                                                    47
       application afforce .... The validity of the claim must then be judged by reference
       to the specific constitutional standard which governs that right, rather than to some
       generalized "excessive force" standard.

        "Where ... the excessive force claim arises in the context of an arrest or investigatory stop

of a free citizen," the Court reasoned, "it is most properly characterized as one invoking the

protections of the Fourth Amendment, which guarantees citizens the right 'to be secure in their

persons ...      against unreasonable   ...   seizures' of the person."    Id. (quoting U.S. CONST.

amend. IV). Therefore, the Court concluded that claims of "excessive force ... in the course of

an arrest, investigatory stop, or other 'seizure' of a free citizen" should be evaluated "under the

Fourth Amendment and its 'reasonableness'      standard, rather than under a 'substantive due process'

approach."      Id. at 395. "Where a particular Amendment 'provides an explicit textual source of

constitutional protection' against a particular sort of government behavior, 'that Amendment, not

the more generalized notion of "substantive due process," must be the guide for analyzing' such a

claim." Albright v. Oliver, 510 U.S. 266, 273 (1994) (plurality opinion) (quoting Graham, 490

U.S. at 395).

        Whether an officer has used excessive force is analyzed under an objective reasonableness

standard.     Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc); see Martin v. Gentile,

849 F.2d at 869. This takes into account "the perspective of a reasonable officer on the scene."

Graham, 490 U.S. at 396. To determine the reasonableness of an officer's actions "'requires a

careful balancing of the nature and quality of the intrusion on the individual's Fourth Amendment

interests against the countervailing     governmental interests at stake.'"    Ray, 781 F.3d at 101

(quoting Graham, 490 U.S. at 396). Notably, the officer's actions are examined "in light of the

facts and circumstances confronting him, without regard to his underlying intent or motivation."

Graham, 490 U.S. at 397; accord Pegg, 845 F.3d at 120 ("'Subjective              factors involving the



                                                   48
officer's motives, intent, or propensities are not relevant. ''') (quoting Rowland v. Perry, 41 F.3d

167, 173 (4thCir. 1994».

        Courts looks to various factors in '"the reasonableness calculus .... " Holloman, 661 Fed.

App'x at 800. These include '"the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

or attempting to evade arrest by flight." Graham, 490 U.S. at 396; see also E. W. by and through

T W. v. Dolgos, 884 F.3d 172, 179 (4th Cir. 2018); Estate 01Armstrong, 810 F.3d at 899. However,

these factors are not '"exclusive," and there could be other '"objective circumstances potentially

relevant to a determination of excessive force." Kingsley v. Hendrickson, _     U.S. _,    135 S. Ct.

2466,2473 (2015). Moreover, the court must consider '"the proportionality of the force in light of

all the circumstances.'''   Ray, 781 F.3d at 101 (quoting Waterman, 393 F.3d at 481).

        Plaintiffs' allegations fail to state a claim of use of excessive force by the Medics. When

Burns and Armstrong arrived outside Mr. Boyd's home, they saw a '"struggle ensuing" between

the Officers and Mr. Boyd. ECF 48-3 at II. Based on Armstrong's observations of '"the way [Mr.

Boyd] was acting," Armstrong determined that Mr. Boyd was exhibiting symptoms of ExDS.

Exhibit E at 28. As a result, Armstrong decided '"to sedate [Mr. Boyd] and calm him down, that

way he d[idn't] have to be restrained or was no longer fighting." Exhibit E at 20-21.

        In light of the circumstances, Armstrong's decision to sedate Mr. Boyd was reasonable,

and did not amount to the use of excessive force under the Fourth Amendment. Notably, plaintiffs

fail to cite any cases in which, under circumstances akin to those here, a court has found that a

medic used excessive force, in violation of the Fourth Amendment.      Accordingly, the Medics are

entitled to summary judgment as to plaintiffs' excessive force claim (ECF 44).




                                                  49
                                   2.      Substantive Due Proeess

       Plaintiffs' Fourteenth Amendment Due Process claim concerns substantive due process.

The "standard analysis" under the Due Process Clause is a procedural due process inquiry that

asks "whether there exists a libcrty or property interest of which a person has been deprived, and

ifso ... whether the procedures followed by the State were constitutionally sufficient." Swarthout

v. Cooke, 562 U.S. 216, 219 (20 II). "[Slubstantive due process is a substantially narrower concept

than procedural due process, for it serves as 'an absolute check on certain governmental actions

notwithstanding the fairness of the procedures' used to implement those actions." Front Royal &

Warren County Indus. Park Corp. v. Town of Front Royal, 135 F.3d 275, 287-88 (4th Cir. 1998)

(citation omitted) (emphasis in Front Royal). "[Tlhis absolute check is warranted only where no

process could cure the deficiencies in the governmental action."           Id. at 288 (internal citation

omitted) (emphasis in original).

        One thread of substantive due process case law, directed at legislative enactments, extends

substantive   due process protection      to "those fundamental      rights and liberties which are,

objectively, 'deeply rooted in this Nation's history and tradition,' and 'implicit in the concept of

ordered liberty,' such that 'neither liberty nor justice would exist if they were sacrificed.'''

Washington v. Glucksberg,      521 U.S. 702, 720-21 (1997) (internal citations omitted).            The

substantive due process doctrine '" forbids the government to infringe ... "fundamental"          liberty

interests at all, no matter what process is provided, unless the infringement is narrowly tailored to

serve a compelling state interest.'"    Id. at 721 (citation omitted) (emphasis in original).

        Another thread of substantive due process case law is directed at executive action. See Cly.

of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998) (distinguishing between substantive due

process analysis of legislation, as outlined in Glucksberg, and substantive due process analysis of



                                                    50
executive action). The executive action thread of the substantive due process doctrine posits that

"the Due Process Clause was intended to prevent government officials 'from abusing [their]

power, or employing it as an instrument of oppression.'''     ld. at 846 (citations and some internal

quotation marks omitted).      Notably, "the cognizable level of executive abuse of power [is] that

which shocks the conscience."       ld.; accord see Huggins v. Prince George's Cty., 683 F.3d 525,

535 (4th Cir. 2012); Wol/v. Fauquier Cty. Bd. o/Supervisors,      555 F.3d 311, 323 (4th Cir. 2009)

("Only abuse of power which 'shocks the conscience'             creates a substantive    due process

violation.") (citation omitted).

           "Defining conduct that shocks the conscience does not draw on any traditional standard of

liability from tort law but rather refers, as a constitutional construct of substantive due process, to

'conduct intended to injure in some way unjustifiable by any government interest.'''      Slaughter v.

Mayor & City Council a/Bait., 682 F.3d 317, 321 (4th Cir. 2012) (citation omitted), cert. denied,

133 U.S. 616 (2012).       The Supreme Court has cautioned that "[t]he Due Process Clause 'does not

purport to supplant traditional tort law,''' and therefore it should not "be interpreted to impose

federal duties that are analogous to those imposed by state tort law." Collins v. City      0/ Harker
Heights, 503 U.S. 115, 128 (1992) (quoting Daniels v. Williams, 474 U.S. 327,332 (1986)).

           Plaintiffs contend that "the 14th Amendment is implicated here as Defendant Armstrong's

conduct far exceeded that of mere negligence and violated the Boyd's [sic] Fourteenth Amendment

rights."    ECF 48-1 at 19. As discussed above, viewing the facts in the light most favorable to

plaintiffs, Armstrong's conduct did not constitute gross negligence. Nor does it satisfy the shock-

the-conscience     test.   Slaughter, 682 F.3d at 321.   Plaintiffs have failed to demonstrate that

Armstrong intentionally sought to injure Mr. Boyd or acted with willful indifference to his




                                                   51
wellbeing. As such, plaintiffs' substantive due process claim fails, and the Medics are entitled to

summary judgment.

                     VII.   The County's Motion for Summary Judgment

       Claim I, Count IV, titled "Survival Action for Negligent Supervision, Training, Retention

and Custom or Policy of Deliberate Indifference," is lodged against Johnson and the County. ECF

16, ~~ 83-94. Plaintiffs assert Monell and supervisory liability claims regarding violations of the

Fourth and Fourteenth Amendments.       See Monell v. N. yc. Dep't of Soc. Servs., 436 U.S. 658,

690-91 (1978). Claim I, Count VI, for funeral expenses, and Claim II, Count I, for wrongful death,

are also asserted against all defendants, including Johnson and the County. ECF 16, ~~ 106-109.

                                      A.      Chief Johnson

       The County argues that "Chief Johnson was never served with process in this case and is

therefore not a party." ECF 43-1 at 6. But, "the County concedes that the claims asserted against

Chief Johnson in his official capacity are really just claims against the County itself." ld. (citing

Kentucky v. Graham, 473 U.S. 159, 165 (1985)).

       As indicated, suit was filed in the Circuit Court for Baltimore County on September 7,

2017. ECF I. The County was served with process on September 15,2017. ld. ~ 5. On September

26, 2017, the County removed the action to federal court. ld. ~ 1. At the time of removal, "[ nJone

of the other defendants hard] yet been served with process."       ld. ~ 5. Plaintiffs then filed an

Amended Complaint on October 23,2017.

       Fed. R. Civ. P. 4(m) requires a plaintiff to serve defendants "within 90 days after the

complaint is filed." If any defendant is not served within that time, "the court ...    must dismiss

the action without prejudice against that defendant or order that service be made within a specified

time." ld.



                                                 52
        Pursuant to Fed. R. Civ. P. 4(m), plaintiffs were required to serve Johnson by December 6,

2017. According to the Docket, Johnson was never served with process. See ECF 26; ECF 27;

ECF 28; ECF 29; ECF 30; ECF 32. Therefore, to the extent Count IV is asserted against Johnson

in his personal capacity, it is subject to dismissal.

        To the extent that plaintiffs sued Johnson in his official capacity, the claims against him

are duplicative of plaintiffs' claims against the County. "If, as in this case, the government entity

has received an opportunity to respond to a suit filed against one of its agents in his or her official

capacity, the suit is in all respects, other than name, a suit against the entity." Vincent v. Prince

George's enty., 157 F. Supp. 2d 588, 595 (D. Md. 2001); see also Kentucky v. Graham, 473 U.S.

159, 166 (1985) ("As long as the government entity receives notice and an opportunity to respond,

an official-capacity   suit is, in all respects other than name, to be treated as a suit against the

entity."); Huggins, 683 F.3d at 532 (treating suit against individuals in official capacity as suit

against County).

                                             B.    The County

        The County has moved for summary judgment as to the Monell and supervisory liability

claims (Claim I, Count IV). ECF 43- I at 6-9. Also, it asserts that it "is immune from the State

law claims," pursuant to the Local Government Torts Claims Act ("LGTCA"), C.J.             SS   5-301 et

seq. ECF 43- I at 9-10.

                                        I.        Federal Claims

        The County maintains that plaintiffs fail to "prove that one or more of the individual

Defendants committed a constitutional violation." ECF 43-1 at 7. However, the Officers concede

that a genuine issue of material fact exists as to whether they subjected Mr. Boyd to excessive




                                                    53
force, in violation of the Fourth Amendment.             ECF 45 at 4. Therefore, I shall address plaintiffs'

Monell claims.

        Pursuant to Monell, 436 U.S. 658, a municipality is subject to suit under            S   1983, based on

an unconstitutional policy or custom of a municipality, resulting in a violation of a plaintiffs

constitutional     rights.       But, liability attaches "only where the municipality        itself causes the

constitutional violation at issue." City a/Canton v. Harris, 489 U.S. 378, 385 (1989) (emphasis in

original); accord Holloman, 661 Fed. App'x at 799.

        A viable      S      1983 Monell claim contains two elements: (1) the municipality              had an

unconstitutional     policy or custom; and (2) the unconstitutional            "policy or custom" caused a

violation of the plaintiffs constitutional rights. See, e.g., Bd. o/Comm'rs a/Bryan Cry. v. Brown,

520 U.S. 397, 403 (1997); Kirby v. City           0/ Elizabeth   City, 388 F.3d 440, 451 (4th Cir. 2004), cert.

denied, 547 U.S. 1187 (2006); Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003).

        In Monell, 436 U.S. 658, the Supreme Court determined that a local governmental body

may be liable under          S   1983 based on the unconstitutional actions of individual defendants, but

only if those defendants were executing an official policy or custom of the local government that

resulted in a violation of the plaintiffs rights. Id. at 690-91. The Court said that, "when execution

of a government's policy or custom, whether made by its lawmakers or by those whose edicts or

acts may fairly be said to represent official policy, inflicts the injury that the government as an

entity is responsible under         S   1983." Id. at 694; see also Love-Lane v. Martin, 355 F.3d 766, 782

(4th Cir. 2004).

        A plaintiff may demonstrate the existence of an official custom or policy in three ways:

(I) a written ordinance or regulation; (2) certain affirmative decisions of policymaking officials;

or (3) in certain omissions made by policymaking officials that "manifest deliberate indifference



                                                          54
to the rights of citizens." Carter v. Morris, 164 F.3d 215, 218 (4th Cir. 1999). "Locating a 'policy'

ensures that a municipality is held liable only for those deprivations resulting from the decisions

of its duly constituted legislative body or of those officials whose acts may fairly be said to be

those of the municipality." Bd. ofComm'rs of Bryan Cry., 520 U.S. at 403-04.

       "An official policy often refers to 'formal rules or understandings ... that are intended to,

and do, establish fixed plans of action to be followed under similar circumstances consistently and

over time,' and must be contrasted with 'episodic exercises of discretion in the operational details

of government.'"   Semple v. City of Moundsville, 195 F.3d 708, 712 (4th Cir.1999) (alteration in

Semple and citations omitted).     But, "the governmental unit may create an official policy by

making a single decision regarding a course of action in response to particular circumstances." /d.

       "Outside of such formal decisionmaking channels, a municipal custom may arise if a

practice is so 'persistent and widespread' and 'so permanent and well settled as to constitute a

'custom or usage' with the force of law.'" Carter, 164 F.3d at 218 (quoting lvJonell, 436 U.S. at

691); see Simms ex reI. Simms v. Hardesty, 303 F. Supp. 2d 656, 670 (D. Md. 2003). A policy or

custom "may be attributed to a municipality when the duration and frequency of the practices

warrants a finding of either actual or constructive knowledge by the municipal governing body

that the practices have become customary among its employees." Spell v. McDaniel, 824 F.2d

1380, 1387 (4th Cir. 1987); see Holloman, 661 Fed. App'x at 799. In addition, "a policy or custom

may possibly be inferred from continued inaction in the face of a known history of widespread

constitutional deprivations on the part of city employees, or, under quite narrow circumstances,

from the manifest propensity      of a general, known course of employee conduct to cause

constitutional deprivations to an identifiable group of persons having a special relationship to the




                                                  55
state." Milligan v. City of Newport News, 743 F.2d 227, 229 (4th Cir. 1984). (internal citations

omitted).

        In Owens v. Baltimore City State's Attorney's Office, 767 F.3d at 402, the Fourth Circuit

reiterated that, to establish a Monell claim, the plaintiff"must     point to a 'persistent and widespread

practice[] of municipal officials,' the 'duration and frequency' of which indicate that policymakers

(I) had actual or constructive knowledge of the conduct, and (2) failed to correct it due to their

'deliberate indifference.'''   (quoting Spell, 824 F.2d at 1386-91) (alteration in Owens). Therefore,

"Section 1983 plaintiffs seeking to impose liability on a municipality must ... adequately plead and

prove the existence of an official policy or custom that is fairly attributable to the municipality and

that proximately caused the deprivation of their rights." Jordan by Jordan v. Jackson, 15 F.3d 333,

33 8 (4th Cir. 1994).

        A policy or custom that gives rise to    S 1983 liability   will not, however, "be inferred merely

from municipal       inaction in the face of isolated constitutional            deprivations   by municipal

employees." Milligan, 743 F.2d at 230. Only when a municipality's                  conduct demonstrates a

"deliberate indifference" to the rights of its inhabitants can the conduct be properly thought of as

a "policy or custom" actionable under       S   1983. Jones v. Wellham, 104 F.3d 620, 626 (4th Cir.

1997) (citing Canton, supra, 489 U.S. at 389).

        Under the condonation theory ofliability, "a city violates       S   1983 if municipal policymakers

fail 'to put a stop to or correct a widespread pattern of unconstitutional conduct. '" Owens, 767

F.3d at 402 (quoting Spell, 824 F.2d at 1389). In such a case, however, a plaintiff must show "a

'persistent and widespread practice[] of municipal officials,' the 'duration and frequency' of which

indicate that policymakers (I) had actual or constructive knowledge of the conduct, and (2) failed

to correct it due to their 'deliberate indifference.'''    Owens, 767 F.3d at 402 (quoting Spell, 824



                                                     56
F.2d at 1386-1391).       Both "knowledge and indifference can be inferred from the 'extent' of

employees' misconduct."       Owens, 767 F.3d at 402-03 (quoting Spell, 824 F.2d at 1391). But, only

'''widespread    or flagrant'" misconduct is sufficient.   Owens, 767 F.3d at 403 (quoting Spell, 824

F.2d at 1387). In contrast, "[s]poradic or isolated" misconduct is not. Owens, 767 F.3d at 403.

           Notably, a municipality cannot be held liable in a      9   1983 action under a theory of

respondeat superior. Monell, 436 U.S. at 693-94.           Rather, "[l]iability arises only where the

constitutionally    offensive acts of city employees are taken in furtherance of some municipal

'policy or custom,''' Milligan, 743 F.2d at 229 (citing Monell, 436 U.S. at 694). In other words, a

municipality is liable when a "policy or custom" is "fairly attributable to the municipality as its

'own,' and is ... the 'moving force' behind the particular constitutional violation." Spell, 824 F.2d

at 1387 (internal citations omitted); see Moore v. Howard County Police Dep't, No. CCB-IO-

1430,2010 WL 4722043, at *2 (D. Md. Nov. 15,2010).

           In Connick v. Thompson, 563 U.S. 51 (2011), the Supreme Court explained, id. at 60

(emphasis in Connick):

           A municipality or other local government may be liable under [9 1983] if the
           governmental body itself"subjects" a person to a deprivation of rights or "causes"
           a person "to be subjected" to such deprivation. See Monell v. Nell' York City Dept.
           of Social Servs., 436 U.S. 658, 692, 98 S.C!. 2018, 56 L.Ed.2d 611 (1978). But,
           under 9 1983, local governments are responsible only for "their own illegal acts."
           Pembaur v. Cincinnati, 475 U.S. 469, 479,106 S.Ct. 1292,89 L.Ed.2d 452 (1986)
           (citing Monell, 436 U,S. at 665-683 [] ). They are not vicariously liable under 9
           1983 for their employees' actions. See id., at 691[]; Canton, 489 U.S. at 392[];
           Board of Comm'rs of Bryan Cty. v. Brown, 520 U.S. 397,403, 117 S.Ct. 1382,
           137 L.Ed.2d 626 (1997) (collecting cases).

           In support of their Monell claims, plaintiffs identify two unconstitutional      policies or

customs. In sum, they first claim a policy permitting use of excessive force. ECF 16, ~~ 61, 62.

Second, they cite the failure to have a crisis team available in the early morning hours. ECF 46-1

at 9-15.


                                                    57
        The Amended Complaint alleges, ECF 16, ~ 61: "The Baltimore County Police Department

and Chief Johnson have permitted police practices and customs within the police department that

have allowed some citizens to be subjected to police brutality and in some instances death."

Plaintiffs then list three examples of use of excessive force involving Baltimore County officers,

id. ~ 62:

        a) The June 10, 2016 early morning unlawful entry into the apartment of and
        beating of Ms. J. Scott by at least 5 Baltimore County Officers. Ms. Scott's incident
        was video recorded and reported to the police department; b) the June 26, 2015
        early morning shooting death of an unarmed black man, Spencer Lee McCain, on
        account of believing he was in "a defensive position." Baltimore County Officers
        shot at Mr. McCain at least 19 times; and c) the August 4, 2016 shooting death of
        an African American woman, Korryn Gaines, and serious injury to her minor child
        while victims Gaines and the minor child were negotiating leaving their apartment
        where police allegedly responded to the unit on behalf of Gaines as a victim of
        domestic violence.

        The Amended Complaint avers: "Despite such reports and public complaints regarding

these named incidences, neither Baltimore County Police Department nor former Chief Johnson,

had a use of force policy that prohibited an officer's use of deadly force on a citizen in their control

or custody not presently exerting any force against said officers or anyone else." Id. ~ 63.

        However, the County points out that it "does in fact have a Use of Force policy that

prohibits its officers from using deadly force unless the officer or another person is facing serious

injury or death."   ECF 43-1 at 7-8. Section 12-1.2 of the Field Manual, titled "Use of Deadly

Force," provides, in relevant part, ECF 43-2 at 5-6:

        GENERAL
    •   The use of deadly force is most commonly associated with firearms, but is not
        limited to such weapons.     It may include other less lethal weapons, issued
        equipment, hands/feet, or any instrument of necessity such as a flashlight or any
        object at hand.




                                                   58
        SWORN MEMBERS
   •    Deadly force may be applied in immediate danger situations, where present peril or
        jeopardy exists and the officer has a reasonable belief that action must be taken
         instantly or without considerably delay.

    •   The determining factor in a deadly force decision is not the crime being committed,
        but the level of force being used, along with the immediate potential for death or
        serious bodily injury to the officer or innocent bystanders/victims.

        Further, the County argues that the "Baltimore County Police department responds to

thousands of calls for service each year. Merely citing three isolated incidents in two years is

insufficient as a matter of law to establish that Baltimore county has a custom or policy of fostering

or tolerating police brutality, or that it is deliberately indifferent to it." ECF 43-1 at 8. In support,

the County cites the following excerpt from Lytle v. Doyle, 197 F. Supp. 2d 481, 495 (E.D. Va.

2001), afJ'd on other grounds, 326 F.3d 463 (4th Cir. 2003):

        It is well settled that isolated incidents of unconstitutional conduct by subordinate
        employees are not sufficient to establish a "custom" for S 1983 purposes. See
        Carter, 164 F.3d at 220 (stating that "meager history of isolated incidents" does not
        approach the "widespread and permanent practice necessary to establish municipal
        custom"); Kopfv. Wing, 942 F.2d 265, 269 (4th Cir. 1991) (holding that custom or
        practice claims require proof of "numerous instances" of unconstitutional conduct);
        Milligan v. City of Newport News, 743 F.2d 265, 269 (4th Cir. 1991) (holding that
        municipal policy or custom cannot arise from isolated constitutional deprivations
        by municipal employees).

        I agree with the County. Two of three examples presented by plaintiffs are factually quite

dissimilar. Here, the officers responded to Mr. Boyd's call. They physically restrained Mr. Boyd,

after they witnessed disturbing behavior by him, but they did so without the use of any firearm.

Nor do the examples illustrate a persistent and widespread practice of the use of the kind of force

at issue here. See Owens, 767 FJd at 403; Carter, 164 FJd at 220; see also Peters v. City of

Mount Ranier, GJH-14-00955, 2014 WL 4855032, at *6 (D. Md. Sept. 29, 2014) (concluding that

"three solitary examples" of false arrests were "insufficient, as a matter of law, to demonstrate this

existence of an official municipal custom or policy"); McDonnell v. Hewitt-Angleberger,           WMN-


                                                    59
11-3284,2012    WL 1378636, at *3 (D. Md. Apr. 9, 2012) ("[T]he existence of a total of three

isolated incidents (including Plaintiffs   incident) does not demonstrate sufficient duration or

frequency to impute constructive knowledge ofa custom of brutality to the County.").

       As noted, plaintiffs also point to the County's policy of "not having crisis members

available to help persons in mental health emergencies" during the hours between I a.m. and 9:30

a.m. Plaintiffs assert that as a direct result of such policy, "Mr. Boyd was physically attacked by

the responding officers who ignored his inability to communicate with responders and escalated

their encounter into a use of deadly force; and, created the erroneous perception of the need for a

chemical restraint." ECF 46-1 at 13.

       In support, plaintiffs cite the report of their expert, Dr. Powers, who stated, Exhibit C at

25:

       The actions taken by Baltimore County Police Department police officers [were]
       inconsistent with police policies, practices and training for assisting a citizen in
       physical and mental distress. The actions taken defeat[ed] the purpose of helping
       Mr. Boyd to get the medical attention he needed to address his condition and
       possibly save his life.

       Dr. Powers further concluded, id. at 26 (emphasis in original):

       The force utilized against Mr. Boyd was excessive and deadly. Deadly force is
       defined as any force applied in any manner by any means that could reasonably be
       expected to cause death or serious physical injlllY. Officer Bowers punched Mr.
       Boyd in his face as he - Mr. Boyd - was situated in a prone position while other
       officers holding him down. Mr. Boyd did not punch Officer Bowers or any other
       officer. By all accounts Mr. Boyd was suffering from mental and health issues.
       Almost all police training - to include Baltimore County Police Department polices
       [sic] and training - directs police officers to minimize the severity of force and in
       doing so to avoid blows or strikes to the cranial area. Such blows or strikes to the
       cranial area should be reserved for deadly force situations where and [sic] officer
       is protecting himself from death or serious bodily injury.

        Plaintiffs contend that, "while Baltimore County Police Department has a protocol for

dealing with mentally ill citizens and citizens in crises ...   , this protocol ... failed to provide



                                                 60
essential crisis response team members to mentally ill citizens after [I a.m.]." ECF 46-1 at 14. As

examples, plaintiffs note the three incidents of excessive force listed in Paragraph 62 of their

Amended Complaint. ECF 16, ~ 62. They argue that this policy, "along with the County's failure

to train midnight officers and responding EMT's to cope with mentally ill patients, directly

contributed to violations of Mr. Boyd's constitutional right to be free from excessive force." Jd.

       In response, the County argues that plaintiffs fail to identify any "case law suggesting that

a municipality is constitutionally required to provide its citizens a Mobile Crisis Team." ECF 49

at 3. And, plaintiffs' own expert, Dr. Powers, conceded that "there is no national police standard

requiring departments to have Mobile Crisis Teams available 24 hours a day." Jd. (citing ECF 49-

1 ("Powers Deposition") at 2). Further, Dr. Powers agreed that the Baltimore County Police

Department is accredited by the National Commission on Accreditation for Law Enforcement

Agencies, and "most importantly they follow the Maryland Police Training Commission, which

oversees the police departments in the State of Maryland."     ECF 49-1 at 3.

        Plaintiffs' second proposed policy fails for the same reason as the first. The three incidents

cited by plaintiffs do not approach the "widespread and permanent practice necessary to establish

municipal custom."    See Caner, 164 F.3d at 220. Moreover, plaintiffs fail to demonstrate that

these incidents involved citizens suffering from mental health problems, and that the County's

policy of not having crisis team members available after I a.m. contributed to the use of excessive

force against Mr. Boyd.

        Accordingly, I shall dismiss plaintiffs' Monell claims against the County.

                                     2.      State Law Claims

        The County argues that, pursuant to the LGTCA, C.J.      SS 5-301   el seq., it is immune from

liability for plaintiffs' State law claims. ECF 43-1 at 9. However, it "concedes that it will be liable



                                                  61
up to the statutory limits for any verdict entered against any of the individual defendants on any of

the Maryland state claims." Id.

          Preliminarily,   it is helpful to understand the background of the LGTCA.       "With the

enactment of the LGTCA, the [Maryland] Legislature sought to provide 'a remedy for those

injured by local government officers and employees, acting without malice in the scope of their

employment, while ensuring that the financial burden of compensation is carried by the local

government ultimately responsible for the public officials' acts.'''   Rios v. MonlgomelY Cty., 157

Md. App. 462, 475-76,852         A.2d 1005, 1012 (2004) (quoting Ashlon v. Brown, 339 Md. 70, 108,

660 A.2d 447, 466 (1995)), afJ'd386 Md. 104,872 A.2d 1 (2005). However, "the LGTCA does

not waive governmental         immunity or otherwise authorize any actions directly against local

governments."      Williams v. Maynard, 359 Md. 379, 394, 754 A.2d 379, 388 (2000). Rather, local

governments are responsible for payment of any judgments.        See C.J. ~ 5-303; Housing Aulh. v.

Bennell, 359 Md. 356, 357-58, 754 A.2d 367, 367-68 (2000) (superseded in part by statute as to

other grounds).

          C.J. ~ 5-303(b)(l)    provides that "a local government shall be liable for any judgment

against its employee for damages resulting from tortious acts or omissions committed by the

employee within the scope of employment with the local government."             C.J. ~ 5-303(b)(l).

Section 5-303(b)(2)        prohibits a local government from "assert[ing] governmental or sovereign

immunity to avoid the duty to defend or indemnify an employee" established in ~ 5-303(b)(I).

C.J. ~ 5- 303(b )(2). See Ball. Police Dep'l v. Cherkes, 140 Md, App. 282, 318, 780 A.2d 410, 431

(2001).




                                                    62
         Sections 5-303(d) and (e) expressly reserve the preexisting common law and statutory

defenses and immunities of local government employees, and the right of the local government to

assert such defenses and immunities, as follows:

   (d)      Notwithstanding the provisions of[S 5-303(b),] this subtitle does not waive any
            common law or statutory defense or immunity in existence as of June 30, 1987,
            and possessed by an employee of a local government.

   (e)      A local government may assert on its own behalf any common law or statutory
            defense or immunity in existence as of June 30, 1987, and possessed by its
            employee for whose tortious act or omission the claim against the local
            government is premised and a local government may only be held liable to the
            extent that a judgment could have been rendered against such an employee
            under this subtitle.

C.J. S 5-303(d), (e); see also Cherkes, 140 Md. App. at 318, 780 A.2d at 431.

         "A state's right to governmental immunity is 'deeply ingrained in Maryland law' and may

not be waived in the absence of express or implied statutory authorization."         Devi v. Prince

George's Cty., DKC-16-3790, 2017 WL 3592452, at *2 (D. Md. Aug. 21, 2017) (quoting Nam v.

MonlgomelY Cty., 127 Md. App. 172, 182,732 A.2d 356, 362 (1999)). And, a municipality, such

as the County, is also entitled to governmental immunity. See Nam, 127 Md. App. at 182, 732

A.2d at 362 ("When the state gives a city or county part of its police power to exercise, the city or

county to that extent is the state. "). In general, a municipality is "immune from common law tort

suits when engaged in governmental, as opposed to proprietary, acts." Devi, 2017 WL 3592452,

at *2 (citing Nam, 127 Md. App. at 182,732 A.2d at 362; DiPino v. Davis, 354 Md. 18,47,729

A.2d 354, 369-70 (1999)).

         Therefore, the County is immune from liability for the tortious conduct of its police

officers. See Gray-Hopkins v. Prince George's Cty., 309 FJd 224, 234 ("Under Maryland law, a

county 'is immune from liability for tortious conduct committed while the entity was acting in a

governmental capacity."') (quoting DiPino, 354 Md. at 47,729 A.2d at 370).


                                                   63
       To be sure, C,J.   S   5-303(b) requires the County to indemnify its officers for damages

resulting from their own tortious acts. But, the LGTCA does not permit plaintiffs to name the

County directly in a common law tort suit. See, e.g. Devi, 2017 WL 3592452, at *2; Paliione v.

City of Frederick, 787 F. Supp. 2d 360, 378 (D. Md. 20 II); Martino v. Bell, 40 F. Supp. 2d 719,

722 (D. Md. 1999) (citing Dawson, 896 F. Supp. 537, 539 (D. Md. 1995)).

       Accordingly, government immunity bars Claim I, Count VI, and Claim II, Count I, as to

the County.

                                         VIII.   Conclusion

       For the reasons stated above, I shall DENY plaintiffs' Motion to Strike (ECF 38) as well

as plaintiffs' Objection (ECF 52). I shall GRANT the County's Motion for Summary Judgment

(ECF 43), the Medics' Motion for Summary Judgment (ECF 44), and the Officers' Motion for

Partial Summary Judgment (ECF 45).

       Several counts against the Officers remain: Claim I, Count I for assault; Claim I, Count II

for battery; plaintiffs' excessive force claim under Claim I, Count III; Claim I, Count VI for funeral

expenses; and Case II, Count I for wrongful death.

       An Order follows, consistent with this Memorandum Opinion.




Date: March 29, 2019                                          lsi
                                                       Ellen L. Hollander
                                                       United States District Judge




                                                  64
